CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 1 of 70




                  EXHIBIT A-1
                                            27-CV-21-7655
                                                                                                  Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 2 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 ROBERT SMITHBURG, THOMAS
 LINDSAY, and ROBIN GUERTIN,                           Court File No.: ________
 individually and on behalf of all others
 similarly situated,
                                                       SUMMONS
                Plaintiffs,

        v.

 APPLE VALLEY MEDICAL CLINIC, LTD.,
 ALLINA HEALTH SYSTEM, SANDHILLS
 MEDICAL FOUNDATION, INC., and
 NETGAIN TECHNOLOGY, LLC,

                Defendants.



THIS SUMMONS IS DIRECTED TO NETGAIN TECHNOLOGY, LLC.

        1.     YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs’ Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

        2.     YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this summons a written response
called an Answer within 21 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Raina C. Borrelli
       Turke & Strauss LLP
       613 Williamson St., Suite 201
       Madison, WI 53703
       raina@turkestrauss.com

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.



                                                 1
                                            27-CV-21-7655
                                                                                                Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 3 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs
everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


 /s/ Raina C. Borrelli                                  6/15/2021
Plaintiffs’ attorney’s signature                                    Dated

Raina C. Borrelli
Print or type plaintiffs’ attorney’s name




                                                 2
                                            27-CV-21-7655
                                                                                                  Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 4 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 ROBERT SMITHBURG, THOMAS
 LINDSAY, and ROBIN GUERTIN,                           Court File No.: ________
 individually and on behalf of all others
 similarly situated,
                                                       SUMMONS
                Plaintiffs,

        v.

 APPLE VALLEY MEDICAL CLINIC, LTD.,
 ALLINA HEALTH SYSTEM, SANDHILLS
 MEDICAL FOUNDATION, INC., and
 NETGAIN TECHNOLOGY, LLC,

                Defendants.



THIS SUMMONS IS DIRECTED TO SANDHILLS MEDICAL FOUNDATION, INC.

        1.     YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs’ Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

        2.     YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this summons a written response
called an Answer within 21 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Raina C. Borrelli
       Turke & Strauss LLP
       613 Williamson St., Suite 201
       Madison, WI 53703
       raina@turkestrauss.com

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.



                                                 1
                                            27-CV-21-7655
                                                                                                Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 5 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs
everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


 /s/ Raina C. Borrelli                                  6/15/2021
Plaintiffs’ attorney’s signature                                    Dated

Raina C. Borrelli
Print or type plaintiffs’ attorney’s name




                                                 2
                                            27-CV-21-7655
                                                                                                  Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 6 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 ROBERT SMITHBURG, THOMAS
 LINDSAY, and ROBIN GUERTIN,                           Court File No.: ________
 individually and on behalf of all others
 similarly situated,
                                                       SUMMONS
                Plaintiffs,

        v.

 APPLE VALLEY MEDICAL CLINIC, LTD.,
 ALLINA HEALTH SYSTEM, SANDHILLS
 MEDICAL FOUNDATION, INC., and
 NETGAIN TECHNOLOGY, LLC,

                Defendants.



THIS SUMMONS IS DIRECTED TO ALLINA HEALTH SYSTEM.

        1.     YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs’ Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

        2.     YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this summons a written response
called an Answer within 21 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Raina C. Borrelli
       Turke & Strauss LLP
       613 Williamson St., Suite 201
       Madison, WI 53703
       raina@turkestrauss.com

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.



                                                 1
                                            27-CV-21-7655
                                                                                                Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 7 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs
everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


 /s/ Raina C. Borrelli                                  6/15/2021
Plaintiffs’ attorney’s signature                                    Dated

Raina C. Borrelli
Print or type plaintiffs’ attorney’s name




                                                 2
                                            27-CV-21-7655
                                                                                                  Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 8 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 ROBERT SMITHBURG, THOMAS
 LINDSAY, and ROBIN GUERTIN,                           Court File No.: ________
 individually and on behalf of all others
 similarly situated,
                                                       SUMMONS
                Plaintiffs,

        v.

 APPLE VALLEY MEDICAL CLINIC, LTD.,
 ALLINA HEALTH SYSTEM, SANDHILLS
 MEDICAL FOUNDATION, INC., and
 NETGAIN TECHNOLOGY, LLC,

                Defendants.



THIS SUMMONS IS DIRECTED TO APPLE VALLEY MEDICAL CLINIC, LTD.

        1.     YOU ARE BEING SUED. The Plaintiffs have started a lawsuit against you. The
Plaintiffs’ Complaint against you is attached to this summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no court file number on this summons.

        2.     YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR
RIGHTS. You must give or mail to the person who signed this summons a written response
called an Answer within 21 days of the date on which you received this Summons. You must
send a copy of your Answer to the person who signed this summons located at:

       Raina C. Borrelli
       Turke & Strauss LLP
       613 Williamson St., Suite 201
       Madison, WI 53703
       raina@turkestrauss.com

       3.      YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.



                                                 1
                                            27-CV-21-7655
                                                                                                Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 9 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not get to
tell your side of the story, and the Court may decide against you and award the Plaintiffs
everything asked for in the complaint. If you do not want to contest the claims stated in the
complaint, you do not need to respond. A default judgment can then be entered against you for
the relief requested in the complaint.

        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

       6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


 /s/ Raina C. Borrelli                                  6/15/2021
Plaintiffs’ attorney’s signature                                    Dated

Raina C. Borrelli
Print or type plaintiffs’ attorney’s name




                                                 2
                                            27-CV-21-7655
                                                                                                Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 10 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                            FOURTH JUDICIAL DISTRICT

 ROBERT SMITHBURG, THOMAS
 LINDSAY, and ROBIN GUERTIN,                           Court File No.: ________
 individually and on behalf of all others
 similarly situated,
                                                       CLASS ACTION COMPLAINT AND
                Plaintiffs,                            JURY DEMAND

        v.

 APPLE VALLEY MEDICAL CLINIC, LTD.,
 ALLINA HEALTH SYSTEM, SANDHILLS
 MEDICAL FOUNDATION, INC., and
 NETGAIN TECHNOLOGY, LLC,

                Defendants.



                                CLASS ACTION COMPLAINT

       Plaintiffs Robert Smithburg (“Smithburg”), Thomas Lindsay (“Lindsay”), and Robin

Guertin (“Guertin”) (together, Plaintiffs”), on behalf of themselves and the proposed classes

defined below, by undersigned counsel, allege as follows:

                                 NATURE OF THE ACTION

       1.      This is a civil action seeking monetary damages and injunctive and declaratory

relief from Defendant Apple Valley Medical Clinic, Ltd. (“Apple Valley Medical”), Defendant

Allina Health System (“Allina Health”), Defendant Sandhills Medical Foundation, Inc. (“Sandhills

Medical”), and their Information Technology (“IT”) service provider, Defendant Netgain

Technology, LLC (“Netgain”) (together, “Defendants”), arising from their collective failure to




                                                 1
                                             27-CV-21-7655
                                                                                                      Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 11 of 70                                 State of Minnesota
                                                                                                      6/15/2021 10:58 PM




safeguard certain Personally Identifying Information1 and Personal Health Information

(collectively “PHI”) of hundreds of thousands of healthcare patients. Consequently, those patients’

PHI—including their names, dates of birth, Social Security numbers, bank account and routing

numbers, billing information, and medical diagnostic information—has been compromised.2

       2.      Apple Valley Medical is a primary- and urgent-care provider in Apple Valley,

Minnesota, that contracts with Netgain to host, maintain, and secure Apple Valley Medical’s IT




1
  The Federal Trade Commission defines “identifying information” as “any name or number that
may be used, alone or in conjunction with any other information, to identify a specific person,”
including, among other things, “[n]ame, Social Security number, date of birth, official State or
government issued driver’s license or identification number, alien registration number,
government passport number, employer or taxpayer identification number.” 17 C.F.R.
§ 248.201(b)(8). To be clear, according to Defendants, not every type of information included in
that definition was compromised in the breach.
2
  Under the Health Insurance Portability and Accountability Act, 42 U.S.C. § 1320d et seq., and
its implementing regulations (“HIPAA”), “protected health information” is defined as individually
identifiable information relating to the past, present, or future health status of an individual that is
created, collected, or transmitted, or maintained by a HIPAA-covered entity in relation to the
provision of healthcare, payment for healthcare services, or use in healthcare operations. 45 C.F.R.
§ 160.103 Protected health information. A “covered entity” is further defined as, inter alia, a health
care provider who transmits any health information in electronic form in connection with a
transaction covered by HIPAA. Id. Covered entity. Health information such as diagnoses,
treatment information, medical test results, and prescription information are considered protected
health information under HIPAA, as are national identification numbers and demographic
information such as birth dates, gender, ethnicity, and contact and emergency contact information.
Summary of the HIPAA Privacy Rule, DEP’T FOR HEALTH & HUM. SERVS.,
https://www.hhs.gov/hipaa/for-professionals/privacy/laws-regulations/index.html (last visited
May 19, 2021).

Apple Valley Medical, Allina Health, and Sandhills Medical are clearly “covered entit[es]” and
some of the data compromised in the Data Breach that this action arises out of is “protected health
information”, subject to HIPAA. Moreover, a “business associate” includes an entity that, inter
alia, provides IT services to or for a covered entity where the provision of the service involves the
disclosure of protected health information from such covered entity, or from another business
associate of such covered entity, to that IT services provider. Id. Business Associate. Netgain, as
Apple Valley Medical’s, Allina Health’s, and Sandhills Medical’s IT services provider, is clearly
one of Apple Valley Medical’s, Allina Health’s, and Sandhills Medical’s “business associate[s],”
and is therefore also subject to HIPAA.
                                                   2
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 12 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




system and the data stored in that system. Designated as a “clinic,” Apple Valley Medical is part

of the Allina Health system of clinics and hospitals.

       3.      Allina Health is a major healthcare system based in Minneapolis, Minnesota, which

owns and operates 12 hospitals and more than 90 clinics throughout Minnesota and western

Wisconsin.

       4.      Apple Valley Medical became part of Allina Health on or about February 4, 2020.

       5.      On information and belief, at all times relevant to this action, Allina Health was

informed that, had full knowledge of, and expressly or impliedly consented to, Apple Valley

Medical’s contract with Netgain to host Apple Valley Medical’s IT system, including patient PHI.

       6.      Sandhills Medical is a primary care provider in South Carolina, with eight locations

spread throughout the state, that contracts with Netgain to host, maintain, and secure Sandhills

Medical’s IT system and the data stored in that system.

       7.      Netgain is a St. Cloud, Minnesota-based IT service provider that provides its clients

with “cloud-based solutions.” In practical terms, Netgain stores its clients’ data and information

on its network of data centers and Netgain’s clients access that data through a “cloud-based”

software. Netgain regularly contracts with regional healthcare providers across the country.

       8.      In or around September 2020, an unauthorized person gained access to Netgain’s

network (the “Data Breach”), stealing the personal and protected information of hundreds of

thousands of individuals, including Plaintiffs.

       9.      On or about December 4, 2020, Netgain informed Allina Health that the PHI of

Apple Valley Medical’s patients was part of the information stolen in the Data Breach. The PHI

included patient names, dates of birth, Social Security numbers, bank account and routing

numbers, billing information, and medical diagnostic information.



                                                  3
                                              27-CV-21-7655
                                                                                                       Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 13 of 70                                  State of Minnesota
                                                                                                       6/15/2021 10:58 PM




        10.    On or about January 8, 2021, Netgain informed Sandhills Medical that the PHI of

Sandhills Medical’s patients was part of the information stolen in the Data breach. The PHI

included patient names, dates of birth, mailing and email addresses, driver’s licenses, Social

Security numbers, and claims information which could be used to determine patient

diagnoses/conditions.

        11.    Apple Valley Medical and Allina Health began notifying patients affected by the

Data Breach on March 26, 2021. The press release, attached hereto as Exhibit A, informed Apple

Valley Medical’s patients that Apple Valley Medical contracted with Netgain to host Apple Valley

Medical’s patients’ PHI and that their PHI was compromised in the Data Breach (the “Press

Release”).

        12.    Sandhills Medical began notifying patients affected by the Data Breach on or about

March 5, 2021. The notice of data breach, attached hereto as Exhibit B, informed Sandhills

Medical’s patents that Sandhills Medical contracted with Netgain to host Sandhills Medical’s

patients’ PHI and that their PHI was compromised in the Data Breach (the “Sandhills Notice”).

        13.    Although Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain

have not disclosed the number of patients affected, press reports place the number at 157,939 for

Apple    Valley   Medical    patients   and     39,602        for   Sandhills   Medical   patients.   See

https://www.hipaa.info/third-party-data-breaches-documented-by-apple-valley-clinic-biotel-

heart/ (last visited June 14, 2021); https://www.calhipaa.com/healthcare-data-breach-summary-

report-for-march-2021/ (last visited June 14, 2021).

        14.    Plaintiffs, who are longtime patients of Apple Valley Medical and Sandhills

Medical, received notice that their PHI was stolen in the Data Breach.




                                                   4
                                            27-CV-21-7655
                                                                                                    Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 14 of 70                              State of Minnesota
                                                                                                    6/15/2021 10:58 PM




         15.   Plaintiffs and members of the proposed classes have been significantly injured by

the Data Breach due to the reasonable mitigation measures they were forced to employ. Plaintiffs

and members of the classes also now forever face an amplified risk of fraud and identity theft due

to their sensitive PHI falling into the hands of cybercriminals.

         16.   On behalf of themselves and the classes preliminarily defined below, Plaintiffs

bring causes of action sounding in negligence, breach of contract, breach of the covenant of good

faith and fair dealing, violation of the Uniform Deceptive Trade Practices Act, Minn. Stat.

§§ 325D.43-48, et seq., violation of the Prevention of Consumer Fraud Act, Minn. Stat. § 325F.68,

et seq., trespass to chattels, and unjust enrichment. Plaintiffs seek damages and injunctive and

declaratory relief arising from Defendants’ failure to adequately protect their highly sensitive PHI.

                                         THE PARTIES

         17.   Plaintiff Robert Smithburg is a natural person and citizen of the State of Minnesota,

residing in Apple Valley, Minnesota.

         18.   Plaintiff Thomas Lindsay is a natural person and citizen of the State of Minnesota,

residing in St. Paul, Minnesota.

         19.   Plaintiff Robin Guertin is a natural person and citizen of the State of South Carolina,

residing in Manning, South Carolina.

         20.   Defendant Apple Valley Medical Clinic, Ltd. is a domestic business corporation

that maintains its principal place of business at 14655 Galaxie Avenue, Apple Valley, Minnesota

55124.

         21.   Defendant Apple Valley Medical Clinic, Ltd. conducted and/or continues to

conduct business at 14655 Galaxie Avenue, Apple Valley, Minnesota 55124.




                                                 5
                                           27-CV-21-7655
                                                                                                 Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 15 of 70                           State of Minnesota
                                                                                                 6/15/2021 10:58 PM




         22.   Defendant Allina Health System is a nonprofit domestic corporation that maintains

its principal place of business at 2925 Chicago Avenue, Minneapolis, Minnesota 55407.

         23.   Defendant Allina Health System conducted and/or continues to conduct business at

2925 Chicago Avenue, Minneapolis, Minnesota 55407.

         24.   Defendant Sandhills Medical Foundation, Inc. is a nonprofit domestic corporation

organized under the laws of South Carolina that maintains its principal place of business at 645

South 7th Street, McBee, South Carolina 29101. Sandhills transacts substantial and not isolated

business within Minnesota through its contract with Netgain whereby Netgain hosts, maintains,

and secures Sandhills Medical’s IT system and the data stored in that system from Minnesota.

         25.   Defendant Netgain Technology, LLC is a Delaware limited liability corporation

with its principal place of business located at 720 West Saint Germain Street, St. Cloud, Minnesota

56301.

         26.   Defendant Netgain Technology, LLC conducted and/or continues to conduct

business at 720 West Saint Germain Street, St. Cloud, Minnesota 56301.

                                JURISDICTION AND VENUE

         27.   This Court has subject matter jurisdiction pursuant to Minn. Stat. § 484.01.

         28.   Venue is proper in this Court because a substantial part of the acts and omissions

giving rise to the claims in this action took place in Minneapolis, Minnesota, which is located in

Hennepin County and the Fourth Judicial District.

                           COMMON FACTUAL ALLEGATIONS

A.       Plaintiffs and the Classes Entrusted Their PHI to Defendants

         29.   Plaintiffs and the members of the classes are present and former patients of Apple

Valley Medical and Sandhills Medical.



                                                6
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 16 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




       30.     As a condition of receiving treatment, Plaintiffs and members of the classes were

required by Apple Valley Medical, Allina Health, and Sandhills Medical to confide and make

available to them, their agents, and their employees, sensitive and confidential PHI, including, but

not limited to, Plaintiffs’ and members of the Classes’ names, dates of birth, Social Security

numbers, bank account and routing numbers, billing information, medical diagnostic information,

and other clinical and treatment information related to the care sought there.

       31.     By obtaining, collecting, using, and deriving a benefit from their patients’ PHI,

Apple Valley Medical, Allina Health, and Sandhills Medical assumed legal and equitable duties

to those individuals and knew or should have known that they were responsible for protecting

those individuals’ PHI from unauthorized disclosure.

       32.     Plaintiffs have taken reasonable steps to maintain the confidentiality of their PHI.

Plaintiffs, as current patients of Apple Valley Medical and Sandhills Medical, relied on Apple

Valley Medical, Allina Health, and Sandhills Medical to keep their PHI confidential and securely

maintained, to use this information for business purposes only, and to take reasonable steps to

ensure that their vendors would make only authorized disclosures of this information.

       33.     Indeed, Apple Valley Medical, Allina Health, and Sandhills Medical maintained

policies which specifically acknowledge their legal obligations to maintain the privacy of patient

PHI entrusted to them and to control the disclosure thereof.

       34.     Apple Valley Medical’s and Allina Health’s policy is outlined in the Notice of

Privacy Practices (the “Allina Health Privacy Policy”), which was effective April 14, 2003, and

was revised on February 25, 2021. See Allina Health Notice of Privacy Practices, ALLINA HEALTH,

https://www.allinahealth.org/-/media/allina-health/files/customer-service/mn-and-wi-notice-of-

privacy-practices.pdf (last visited June 11, 2021).



                                                 7
                                            27-CV-21-7655
                                                                                                      Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 17 of 70                                 State of Minnesota
                                                                                                      6/15/2021 10:58 PM




       35.      Sandhills Medical’s policy is outlined in the Notice of Privacy Practices (the

“Sandhills Medical Privacy Policy”), which was effective April 14, 2003, and was last “reviewed”

on May 20, 2020. See Sandhills Medical Foundation, Inc. Notice of Privacy Practices, SANDHILLS

MEDICAL FOUNDATION INC., http://sandhillsmedical.org/wp-content/uploads/2021/03/Notice-of-

Privacy-Practices.pdf (last visited June 11, 2021).

       36.      In the Allina Health Privacy Policy, Apple Valley Medical and Allina Health

represent that “We safeguard your health information whenever we use or disclose it,” and that

“We follow this Notice of Privacy Practices and the law when we use and disclose health

information.”     Allina    Health     Notice   of     Privacy    Practices,   ALLINA      HEALTH,

https://www.allinahealth.org/-/media/allina-health/files/customer-service/mn-and-wi-notice-of-

privacy-practices.pdf (last visited June 11, 2021). The Data Breach that is subject of this civil

action is not contemplated or permitted by the Privacy Policy.

       37.      In the Sandhills Medical Privacy Policy, Sandhills Medical represents that “This

notice describes how medical information about you may be used and disclosed and how you can

get access to this information. Sandhills Medical Foundation, Inc. Notice of Privacy Practices,

SANDHILLS          MEDICAL           FOUNDATION         INC.,       http://sandhillsmedical.org/wp-

content/uploads/2021/03/Notice-of-Privacy-Practices.pdf (last visited June 11, 2021). The Data

Breach that is subject of this civil action is not contemplated or permitted by the Privacy Policy.

       38.      Plaintiffs entrusted their PHI to Apple Valley Medical, Allina Health, and Sandhills

Medical solely for the purpose of effectuating treatment and the payment therefor with the

expectation and implied mutual understanding that Apple Valley Medical, Allina Health, and

Sandhills Medical would strictly maintain the confidentiality of the information and safeguard it

from theft or misuse.



                                                  8
                                            27-CV-21-7655
                                                                                               Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 18 of 70                         State of Minnesota
                                                                                               6/15/2021 10:58 PM




         39.   Plaintiffs would not have entrusted Apple Valley Medical, Allina Health, and

Sandhills Medical with their highly sensitive PHI if they had known that Apple Valley Medical,

Allina Health, and Sandhills Medical would entrust it to a vulnerable vendor, such as Netgain,

thereby failing to protect it from unauthorized use or disclosure.

B.       The Security of Patients’ PHI Was Compromised in the Data Breach

         40.   Mr. Smithburg has been a patient of Apple Valley Medical for approximately 15

years.

         41.   When Mr. Smithburg presented himself to Apple Valley Medical, its agents

prominently posted and/or provided Mr. Smithburg with various disclosure statements regarding

the Allina Health Privacy Policy and Apple Valley Medical’s and Allina Health’s obligations

under HIPAA to safeguard patients’ PHI—as Apple Valley Medical and Allina Health were

required to do so by law. See, e.g., 45 C.F.R. § 164.520(c)(2)(iii)(B).

         42.   As a condition of receiving treatment, Mr. Smithburg divulged his personal and

sensitive PHI to Apple Valley Medical and Allina Health, with the implicit understanding that his

PHI would be kept confidential. This understanding was based on all the facts and circumstances

attendant to him receiving care, and the express, specific, written representations made by Apple

Valley Medical, Allina Health, and their agents.

         43.   Mr. Lindsay has been a patient of Apple Valley Medical for approximately

40 years.

         44.   When Mr. Lindsay presented himself to Apple Valley Medical, its agents

prominently posted and/or provided Mr. Lindsay with various disclosure statements regarding the

Allina Health Privacy Policy and Apple Valley Medical’s and Allina Health’s obligations under

HIPAA to safeguard patients’ PHI—as Apple Valley Medical and Allina Health were required to

do so by law. See, e.g., 45 C.F.R. § 164.520(c)(2)(iii)(B).
                                                   9
                                            27-CV-21-7655
                                                                                                Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 19 of 70                          State of Minnesota
                                                                                                6/15/2021 10:58 PM




        45.    As a condition of receiving treatment, Mr. Lindsay divulged his personal and

sensitive PHI to Apple Valley Medical and Allina Health, with the implicit understanding that his

PHI would be kept confidential. This understanding was based on all the facts and circumstances

attendant to him receiving care, and the express, specific, written representations made by Apple

Valley Medical, Allina Health, and their agents.

        46.    Ms. Guertin was a patient of Sandhills Medical for approximately 11 years.

        47.    When Ms. Guertin presented herself to Sandhills Medical, its agents prominently

posted and/or provided Ms. Guertin with various disclosures statements regarding the Sandhills

Medical Privacy Policy and Sandhills Medical’s obligations under HIPAA to safeguard patients’

PHI—as Sandhills was required to do so by law. See, e.g., 45 C.F.R. § 164.520(c)(2)(iii)(B).

        48.    As a condition of receiving treatment, Ms. Guertin divulged her personal and

sensitive PHI to Sandhills Medical, with the implicit understanding that her PHI would be kept

confidential. This understanding was based on all the facts and circumstances attendant to her

receiving care, and the express, specific, written representations made by Sandhills Medical and

its agents.

        49.    Plaintiffs reasonably relied on Apple Valley Medical’s, Allina Health’s, and

Sandhills Medical’s representations to their detriment and would not have provided their sensitive

PHI to Apple Valley Medical, Allina Health, and Sandhills Medical if not for Apple Valley

Medical’s, Allina Health’s, and Sandhills Medical’s explicit and implicit promises to adequately

safeguard that information.

        50.    With the implied consent of Plaintiffs and members of the classes, Apple Valley

Medical, Allina Health, and Sandhills Medical entrusted the PHI at issue in this case to Netgain,

an IT service provider that secures, hosts, and maintains its clients’ IT systems.



                                                 10
                                           27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 20 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




        51.    According to press reports, as early as September 2020, an unauthorized person

used the compromised credentials of a Netgain employee to access Netgain’s network and steal

the PHI of hundreds of thousands of people. The press reports are attached hereto as Exhibit C.

        52.    On information and belief, Netgain did not discover the breach until November 24,

2020.

        53.    According to Allina Health, on or about December 4, 2020, Netgain informed

Allina Health that the PHI of Apple Valley Medical’s patients was part of the information stolen

in the Data Breach.

        54.    On or about January 8, 2021, Netgain informed Sandhills Medical that the PHI of

Sandhills Medical’s patients was part of the information stolen in the Data breach.

        55.    Apple Valley Medical and Allina Health began notifying patients affected by the

Data Breach through a March 26, 2021, Press Release.

        56.    Sandhills Medical began notifying patients affected by the Data Breach on or about

March 5, 2021, through the Sandhills Notice.

        57.    Apple Valley Medical and Allina Health’s Press Release stated that Apple Valley

Medical and Allina Health received confirmation from Netgain on January 29, 2021, that the PHI

of Apple Valley Medical’s patients was accessed as part of the Data Breach.

        58.    The Sandhills Notice stated that Sandhills Medical contracted with Netgain to host

Sandhills Medical’s patients’ PHI and that their PHI was compromised in the Data Breach.

        59.    On or about March 26, 2021, Apple Valley Medical and Allina Health sent letters

to affected Apple Valley Medical patients notifying them that their PHI had been compromised

during the Data Breach.




                                                11
                                            27-CV-21-7655
                                                                                                Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 21 of 70                           State of Minnesota
                                                                                                6/15/2021 10:58 PM




       60.       Sandhills Medical sent letters to affected Sandhills Medical’s patients notifying

them that their PHI had been compromised during the Data Breach on or about March 5, 2021.

       61.       Apple Valley Medical, Allina Health, and Sandhills Medical recognized the high

likelihood that Plaintiffs and the proposed classes would be victims of identity theft due to the

disclosure of their PHI, offering the patients whose PHI was accessed in the Data Breach

complimentary one-year identity-theft protection.

       62.       As a result of the Data Breach, the PHI of 197,541 individuals whose PHI was in

the possession of Netgain was compromised.

       63.       The Data Breach was preventable and a direct result of Netgain’s failure to

implement adequate and reasonable cyber-security procedures and protocols necessary to protect

patients’ PHI.

       64.       The Data Breach was moreover a direct result of Apple Valley Medical, Allina

Health, and Sandhills Medical entrusting Plaintiffs’ and class members’ PHI to Netgain without

conducting reasonable inquiry into Netgain’s data security practices.

       65.       Further, Netgain allegedly discovered the breach on November 24, 2020, but

Plaintiffs and the classes were not notified for months, in or around March 2021.

C.     The Healthcare Industry is a Prime Target for Cybercriminals

       66.       Over the past several years, data breaches have become alarmingly commonplace.

In 2016, the number of data breaches in the U.S. exceeded 1,000, a 40 percent increase from 2015.3

The next year, that number increased by nearly 50 percent.4 The following year the healthcare


3
  Data Breaches Increase 40 Percent in 2016, Finds New Report From Identity Theft Resource
Center and CyberScout, CyberScout (Jan. 19, 2017), https://www.prnewswire.com/news-
releases/data-breaches-increase-40-percent-in-2016-finds-new-report-from-identity-theft-
resource-center-and-cyberscout-300393208.html (last visited June 11, 2021).
4
  2017 Annual Data Breach Year-End Review, IRTC, (Jan. 25, 2018),

                                                 12
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 22 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




sector was the second easiest “mark” among all major sectors and categorically had the most

widespread exposure per data breach.5

       67.     Data breaches within the healthcare industry in general, and with vendors in

particular, continued to rapidly increase. According to the 2019 Healthcare Information and

Management Systems Society Cybersecurity Survey, 68 percent of participating vendors reported

having a significant security incident within the last 12 months, with a majority of those being

caused by “bad actors.”6

       68.     The healthcare industry has “emerged as a primary target because [it sits] on a gold

mine of sensitive personally identifiable information for thousands of patients at any given time.

From Social Security and insurance policies to next of kin and credit cards, no other organization,

including credit bureaus, have so much monetizable information stored in their data centers.”7

       69.     The PHI stolen in the Data Breach is significantly more valuable than the loss of,

for example, credit card information in a large retailer data breach. Victims affected by those

retailer breaches could avoid much of the potential future harm by simply cancelling credit or debit

cards and obtaining replacements. The information stolen in the Data Breach—most notably name

and date of birth—is difficult, if not impossible, to change.




https://www.idtheftcenter.org/images/breach/2017Breaches/2017AnnualDataBreachYearEndRev
iew.pdf (last visited June 11, 2021).
5
  2018 End-of-Year Data Breach Report, ITRC, (Feb. 20, 2019),
https://www.idtheftcenter.org/wp-content/uploads/2019/02/ITRC_2018-End-ofYear-
Aftermath_FINAL_V2_combinedWEB.pdf (last visited May 19, 2021).
6
  2019 HIMSS Cybersecurity Survey, HEALTHCARE INFORMATION AND MANAGEMENT SYSTEMS
SOCIETY, INC. (Feb. 8, 2019),
https://www.himss.org/sites/hde/files/d7/u132196/2019_HIMSS_Cybersecurity_Survey_Final_R
eport.pdf (last visited June 11, 2021).
7
  Benishti, Eyal, How to Safeguard Hospital Data from Email Spoofing Attacks, CHIEF
HEALTHCARE EXECUTIVE, (Apr. 4, 2019), https://www.chiefhealthcareexecutive.com/view/how-
to-safeguard-hospital-data-from-email-spoofing-attacks (last visited June 11, 2021).
                                                 13
                                             27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 23 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




       70.     This kind of data, as one would expect, demands a much higher price on the dark

web. Martin Walter, senior director at cybersecurity firm RedSeal, explained, “Compared to credit

card information, personally identifiable information… [is] worth more than 10x on the black

market.”8 Likewise, the FBI has warned healthcare organizations that PII data is worth 10 times

as much as personal credit card data on the black market.9

       71.     PHI data for sale is so valuable because PHI is so broad, and it can therefore be

used for a wide variety of criminal activity such as creating fake IDs, buying medical equipment

and drugs that can be resold on the street, or combining patient numbers with false provider

numbers to file fake claims with insurers.

       72.     The value of Plaintiffs’ PHI on the black market is considerable. Stolen PHI trades

on the black market for years, and criminals frequently post stolen private information openly and

directly on various “dark web” internet websites, making the information publicly available, for a

substantial fee of course.




8
  Tim Greene, Anthem Hack: Personal Data Stolen Sells for 10x Price of Stolen Credit Card
Numbers, NETWORK WORLD (Feb. 16, 2015)
https://www.networkworld.com/article/2880366/anthem-hack-personal-data-stolen-sells-for-10x-
price-of-stolen-credit-card-numbers.html (last visited June 11, 2021).
9
  Stolen PHI health credentials can sell for up to 20 times the value of a U.S. credit card number,
according to Don Jackson, director of threat intelligence at PhishLabs, a cybercrime protection
company who obtained his data by monitoring underground exchanges where cyber-criminals
sell the information. See Humer, Caroline & Finkle, Jim, Your medical record is worth more to
hackers than your credit card, REUTERS, (Sep. 24, 2014), https://www.reuters.com/article/us-
cybersecurity-hospitals/your-medicalrecord-is-worth-more-to-hackers-than-your-credit-card-
idUSKCN0HJ21I20140924 (last visited May 19, 2021). Dark web monitoring is a commercially
available service which, at a minimum, Netgain can and should perform (or hire a third-party
expert to perform).
                                                  14
                                             27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 24 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




       73.      As storehouses of such lucrative information, vendors like Netgain are also highly

targeted by cybercriminals because they lack “sufficient resources to prevent or quickly detect a

data breach,” making them an easier target.10

       74.      Cybercriminals regularly target the healthcare industry with email phishing

schemes, which “remain[] the primary attack vector for nine out of 10 cyberattacks.”11 Apple

Valley Medical, Allina Health, and Sandhills Medical did not elaborate on how the Data Breach

happened, but since “91% [of] ransomware attacks are the result of phishing exploits…” in the

healthcare sector, it is highly plausible that the Data Breach was due to a phishing attack.12

       75.      Companies can mount two primary defenses to phishing scams: employee

education and technical security barriers.

       76.      Employee education is the process of adequately making employees aware of

common phishing attacks and implementing company-wide policies requiring the request or

transfer of sensitive personal or financial information only through secure sources to known

recipients. Employee education and secure file transfer protocols provide the easiest method to

assist employees in properly identifying fraudulent emails and preventing unauthorized access to

PHI.

       77.      From a technical perspective, companies can also greatly reduce the flow of

phishing emails by implementing certain security measures governing email transmissions.




10
   Sixth Annual Benchmark Study on Privacy & Security of Healthcare Data, PONEMON
INSTITUTE LLC   (May 11, 2016),
https://www.ponemon.org/local/upload/file/Sixth%20Annual%20Patient%20Privacy%20%26%2
0Data%20Security%20Report%20FINAL%206.pdf (last visited June 11, 2021).
11
   Benishti, supra note 7.
12
   Security Report Health Care – Hospitals, Providers and more, CORVUS INSURANCE 2 (Mar. 3,
2020), https://info.corvusinsurance.com/hubfs/Security%20Report%202.2%20-
%20Health%20Care%20.pdf (last visited June 11, 2021).
                                                  15
                                            27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 25 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




Companies can use a simple email validation system that allows domain owners to publish a list

of IP addresses that are authorized to send emails on their behalf to reduce the amount of spam

and fraud by making it much harder for malicious senders to disguise their identities. Companies

can also use email authentication that blocks email streams that have not been properly

authenticated.

D.     Defendants Failed to Sufficiently Protect the PHI Entrusted to Them.

       1.        Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain failed to
                 adhere to HIPAA

       78.       HIPAA circumscribes security provisions and data privacy responsibilities

designed to keep patients’ medical information safe. HIPAA compliance provisions, commonly

known as the Administrative Simplification Rules, establish national standards for electronic

transactions and code sets to maintain the privacy and security of protected health information.13

       79.       HIPAA provides specific privacy rules that require comprehensive administrative,

physical, and technical safeguards to ensure the confidentiality, integrity, and security of PHI is

properly maintained. See 45 C.F.R. § 164.306 (Security standards and General rules); 45 C.F.R.

§ 164.308 (Administrative safeguards); 45 C.F.R. § 164.310 (Physical safeguards); 45 C.F.R.

§ 164.312 (Technical safeguards).

       80.       Moreover, since Apple Valley Medical, Allina Health, and Sandhills Medical are

covered entities, and Netgain is their business associate, HIPAA requires that Apple Valley

Medical, Allina Health, and Sandhills Medical, inter alia, obtain satisfactory assurances from




13
  HIPAA lists 18 types of information that qualify as PHI according to guidance from the
Department of Health and Human Services Office for Civil Rights, and includes, inter alia:
names, addresses, any dates including dates of birth, social security numbers, and medical record
numbers.
                                                 16
                                               27-CV-21-7655
                                                                                                     Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 26 of 70                                State of Minnesota
                                                                                                     6/15/2021 10:58 PM




Netgain that it will appropriately safeguard the PHI Netgain receives or creates on behalf of Apple

Valley Medical, Allina Health, and Sandhills Medical. See 45 C.F.R. § 164.502(e)(1)(i).

       81.     The Data Breach itself resulted from a combination of inadequacies showing that

Netgain failed to comply with safeguards mandated by HIPAA. Netgain’s security failures include,

but are not limited to:

               a.         Failing to ensure the confidentiality and integrity of electronic PHI that it

creates, receives, maintains, and transmits in violation of 45 C.F.R. § 164.306(a)(1);

               b.         Failing to protect against any reasonably-anticipated threats or hazards to

the security or integrity of electronic PHI in violation of 45 C.F.R. § 164.306(a)(2);

               c.         Failing to protect against any reasonably anticipated uses or disclosures of

electronic PHI that are not permitted under the privacy rules regarding individually identifiable

health information in violation of 45 C.F.R. § 164.306(a)(3);

               d.         Failing to ensure compliance with HIPAA security standards by Netgain’s

workforce in violation of 45 C.F.R. § 164.306(a)(4);

               e.         Failing to implement technical policies and procedures for electronic

information systems that maintain electronic PHI to allow access only to those persons or software

programs that have been granted access rights in violation of 45 C.F.R. § 164.312(a)(1);

               f.         Failing to implement policies and procedures to prevent, detect, contain,

and correct security violations in violation of 45 C.F.R. § 164.308(a)(1);

               g.         Failing to identify and respond to suspected or known security incidents and

failing to mitigate, to the extent practicable, harmful effects of security incidents that are known

to the covered entity in violation of 45 C.F.R. § 164.308(a)(6)(ii);




                                                    17
                                           27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 27 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




               h.     Failing to effectively train all staff members on the policies and procedures

with respect to PHI as necessary and appropriate for staff members to carry out their functions and

to maintain security of PHI in violation of 45 C.F.R. § 164.530(b) and 45 C.F.R. § 164.308(a)(5);

and

               i.     Failing to design, implement, and enforce policies and procedures

establishing physical and administrative safeguards to reasonably safeguard PHI, in compliance

with 45 C.F.R. § 164.530(c).

       2.      Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain failed to
               adhere to FTC guidelines

       82.     According to the Federal Trade Commission (“FTC”), the need for data security

should be factored into all business decision-making.14 To that end, the FTC has issued numerous

guidelines identifying best data security practices that businesses, such as Apple Valley Medical,

Allina Health, Sandhills Medical, and Netgain should employ to protect against the unlawful

exposure of PHI.

       83.     In 2016, the FTC updated its publication, Protecting Personal Information: A Guide

for Business, which established guidelines for fundamental data security principles and practices

for business.15 The guidelines explain that businesses should:

               j.     Protect the personal customer information that they keep;

               k.     Properly dispose of personal information that is no longer needed;

               l.     Encrypt information stored on computer networks;


14
   Start with Security: A Guide for Business, FED. TRADE COMM’N (Sep. 2, 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf (last
visited June 11, 2021).
15
   Protecting Personal Information: A Guide for Business, FED. TRADE COMM’N (Sep. 28, 2016),
https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting-personal-
information.pdf (last visited June 11, 2021).
                                                18
                                               27-CV-21-7655
                                                                                                  Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 28 of 70                          State of Minnesota
                                                                                                  6/15/2021 10:58 PM




                  m.     Understand their network’s vulnerabilities; and

                  n.     Implement policies to correct security problems.

The guidelines also recommend that businesses watch for large amounts of data being transmitted

from the system and have a response plan ready in the event of a breach.

          84.     The FTC recommends that companies not maintain PHI longer than is needed for

authorization of a transaction; limit access to sensitive data; require complex passwords to be used

on networks; use industry-tested methods for security; monitor for suspicious activity on the

network; and verify that third-party service providers have implemented reasonable security

measures.16

          85.     The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer data, treating the failure to employ reasonable and

appropriate measures to protect against unauthorized access to confidential consumer data as an

unfair act or practice prohibited by Section 5 of the Federal Trade Commission Act (“FTCA”),

15 U.S.C. § 45. Orders resulting from these actions further clarify the measures businesses must

take to meet their data security obligations.

          86.     Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and Netgain’s

collective failure to employ reasonable and appropriate measures to protect against unauthorized

access to patient PHI constitutes an unfair act or practice prohibited by Section 5 of the FTCA,

15 U.S.C. § 45.

          87.     Moreover, Netgain is required to comply with the Safeguards Rule of the Gramm-

Leach-Bliley Act, which requires it to, inter alia:




16
     See Start with Security, supra note 14.
                                                    19
                                            27-CV-21-7655
                                                                                                  Filed in District Court
          CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 29 of 70                           State of Minnesota
                                                                                                  6/15/2021 10:58 PM




               a.      Designate one or more employees to coordinate its information security

program;

               b.      Identify and assess the risks to client information in each relevant area of

the firm’s operation, and evaluate the effectiveness of the current safeguards for controlling these

risks;

               c.      Design and implement a safeguards program, and regularly monitor and test

it;

               d.      Select service providers that can maintain appropriate safeguards, making

sure their contracts require them to maintain these safeguards; and

               e.      Evaluate and adjust the program in light of relevant circumstances,

including changes in the firm’s business or operations, or the results of security testing and

monitoring.

         88.   Netgain’s failure to adhere to the Safeguards Rule certainly contributed to the Data

Breach.

         3.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain failed to
               adhere to industry standards

         89.   As stated above, the healthcare industry continues to be a high value target among

cybercriminals. In 2017, the U.S. healthcare sector experienced over 330 data breaches, a number

which continued to grow in 2018 (363 breaches).17 The costs of healthcare data breaches are among

the highest across all industries, topping $380 per stolen record in 2017 as compared to the global




17
   2018 End of Year Data Brach Report, ITRC, (Feb. 20, 2019),
https://www.idtheftcenter.org/wp-content/uploads/2019/02/ITRC_2018-End-of-Year-
Aftermath_FINAL_V2_combinedWEB.pdf (last visited June 11, 2021).
                                                 20
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 30 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




average of $141 per record.18 As a result, both the government and private sector have developed

industry best standards to address this growing problem.

       90.     The United States Department of Health and Human Services’ Office for Civil

Rights (“DHHS”) notes that, “[w]hile all organizations need to implement policies, procedures,

and technical solutions to make it harder for hackers to gain access to their systems and data, this

is especially important in the healthcare industry. Hackers are actively targeting healthcare

organizations as they store large quantities of highly sensitive and valuable data.”19 DHHS

highlights “several basic cybersecurity safeguards that can be implemented to improve cyber

resilience which only require a relatively small financial investment, yet they can have a major

impact on an organization’s cybersecurity posture.”20 Most notably, organizations must properly

encrypt PHI in order to mitigate against misuse.

       91.     The private sector has similarly identified the healthcare sector as particularly

vulnerable to cyber-attacks both because of the of value of the PHI that it maintains and because,

as an industry, it has been slow to adapt and respond to cybersecurity threats.21

       92.     Despite the abundance and availability of information regarding cybersecurity best

practices for the healthcare industry, Netgain failed to adopt sufficient data security processes—

and Apple Valley Medical, Allina Health, and Sandhills Medical failed to ensure that Netgain

implemented those processes—a fact highlighted in the Press Release and the Sandhills Notice



18
   Elizabeth Snell, Healthcare Data Breach Costs Highest for 7th Straight Year, HEALTH IT
SECURITY, (June 20, 2018), available at https://healthitsecurity.com/news/healthcare-data-
breach-costs-highest-for-7th-straight-year (last visited June 11, 2021).
19
   Cybersecurity Best Practices for Healthcare Organizations, HIPAA JOURNAL (Nov. 1, 2018),
https://www.hipaajournal.com/important-cybersecurity-best-practices-for-healthcare-
organizations/ (last visited June 11, 2021).
20
   Id.
21
   10 Cyber Security Best Practices For the Healthcare Industry, ClearVoice (Jun. 18, 2018),
https://clearvoice.com/cv/lingwong?id=wpo_9UW8DqUzsgqJtxE8 (last visited June 11, 2021).
                                                 21
                                              27-CV-21-7655
                                                                                                     Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 31 of 70                               State of Minnesota
                                                                                                     6/15/2021 10:58 PM




which revealed that only after the Data Breach, “We [Apple Valley Medical and Allina Health]

are communicating regularly with Netgain to ensure they are taking appropriate steps to better

maintain the security of Apple Valley Clinic’s data,” Ex. A, and “Since the attack, the vendor has

implemented additional security measures.” Ex. B.

        93.     Netgain’s failure to implement rudimentary security measures made it an easy

target for the Data Breach that came to pass.

E.      Plaintiffs and the Classes were significantly harmed by the Data Breach

        94.     As discussed above, PHI is among the most sensitive, and personally damaging

information. A report focusing on breaches in the healthcare industry found that the “average total

cost to resolve an identity theft-related incident . . . came to about $20,000.00” per person, and that

the victims were further routinely forced to pay out-of-pocket costs for health care they did not

receive in order to restore coverage.22

        95.     Victims of medical identity theft can suffer significant financial consequences. “In

some cases, they [must pay] the healthcare provider, repa[y] the insurer for services obtained by

the thief, or . . . engage[] an identity service provider or legal counsel to help resolve the incident

and prevent future fraud.”23

        96.     Moreover, nearly half of identity theft victims lost their health care coverage as a

result of a data breach incident, nearly one-third reported that their premiums went up, and forty

percent never resolved their identity theft at all.24



22
   Elinor Mills, Study: Medical identity theft is costly for victims, CNET (Mar. 3, 2010),
https://www.cnet.com/news/study-medical-identity-theft-is-costly-for-victims/ (last visited
June 11, 2021).
23
   Fifth Annual Study on Medical Identity Theft, PONEMON INSTITUTE LLC 1 (Nov. 18, 2015),
https://static.nationwide.com/static/2014_Medical_ID_Theft_Study.pdf?r=65 (last visited
June 11, 2021).
24
   Id.
                                                   22
                                              27-CV-21-7655
                                                                                                    Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 32 of 70                              State of Minnesota
                                                                                                    6/15/2021 10:58 PM




        97.     “Unfortunately, by the time medical identity theft is discovered, the damage has

been done. Forty percent of consumers say that they found out they were a victim of medical

identity theft only when they received collection letters from creditors for expenses that thieves

incurred in their name. As a result, the consequences of medical identity theft are frequently severe,

stressful and expensive to resolve.”25

        98.     Moreover, resolution of medical identity theft is time consuming to remedy. “Due

to HIPAA privacy regulations, victims of medical identity theft must be involved in the resolution

of the crime. In many cases, victims struggle to reach resolution following a medical identity theft

incident.”26 Consequently, they remain at “risk for further theft or errors in [their] healthcare

records that could jeopardize medical treatments and diagnosis.”27

        99.     As a result of the Data Breach, Plaintiffs and the classes now face, and will continue

to face, a heightened risk of identity theft and fraud for the rest of their lives.

        100.    As long-standing members of the healthcare community, Apple Valley Medical,

Allina Health, and Sandhills Medical knew or should have known the importance of safeguarding

patient PHI entrusted to them and of the foreseeable consequences of a breach. Despite this

knowledge, however, Apple Valley Medical, Allina Health, and Sandhills Medical failed to ensure

that their business associate, Netgain, took adequate cyber-security measures to prevent the

ransomware attack from happening.




25
   The Potential Damages and Consequences of Medical Identity Theft and Healthcare Data
Breaches, EXPERIAN (Apr. 13, 2010), https://www.experian.com/assets/data-breach/white-
papers/consequences-medical-id-theft-healthcare.pdf (last visited June 11, 2021).
26
   Medical Idenifty Theft Affected Two Million Victims in 2014, HELPNETSECURITY,
https://bit.ly/35a7Lvi (last visited June 11, 2021).
27
   Id.
                                                   23
                                            27-CV-21-7655
                                                                                                   Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 33 of 70                              State of Minnesota
                                                                                                   6/15/2021 10:58 PM




        101.    Apple Valley Medical, Allina Health, and Sandhills Medical have offered victims

of the Data Breach one year of credit monitoring. But it is incorrect to assume that any semblance

of reimbursement to victims of the Data Breach for financial loss due to fraud makes that individual

whole again. On the contrary, after conducting a study, the U.S. Department of Justice’s Bureau

of Justice Statistics found that “among victims who had personal information used for fraudulent

purposes, 29% spent a month or more resolving problems” and that “resolving the problems caused

by identity theft [could] take more than a year for some victims.”28

        102.    As a result of Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and

Netgain’s collective failure to prevent the Data Breach, Plaintiffs and members of the classes have

suffered and will continue to suffer significant damages. They have suffered or are at increased

risk of suffering:

                a.     The loss of the opportunity to control how their PHI is used;

                b.     The diminution in value of their PHI;

                c.     The compromise and continuing publication of their PHI;

                d.     Out-of-pocket costs associated with the prevention, detection, recovery, and

remediation from identity theft or fraud;

                e.     Lost opportunity costs and lost wages associated with the time and effort

expended addressing and attempting to mitigate the actual and future consequences of the Data

Breach, including, but not limited to, efforts spent researching how to prevent, detect, contest, and

recover from identity theft and fraud;

                f.     Delay in receipt of tax refund monies;




28
   Victims of Identity Theft, 2012, U.S. DEP’T OF JUSTICE 10, 11 (Jan. 27, 2014),
https://www.bjs.gov/content/pub/pdf/vit12.pdf (last visited June 11, 2021).
                                                 24
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 34 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




               g.      Unauthorized use of stolen PHI;

               h.      The continued risk to their PHI, which remains in the possession of Apple

Valley Medical, Allina Health, Sandhills Medical, and Netgain, is subject to further breaches so

long as they fail to undertake the appropriate measures to protect the PHI in their possession; and

               i.      Current and future costs related to the time, effort, and money that will be

expended to prevent, detect, contest, remediate, and repair the impact of the Data Breach for the

remainder of the lives of Plaintiffs and members of the classes.

       103.    Plaintiffs have already incurred harms as a result of the Data Breach.

       104.    For example, in an effort to mitigate the heightened risk of identity theft and fraud

that they now face, Plaintiffs have expended time and effort in order to mitigate the harm they

have suffered on account of the Data Breach.

       105.    Plaintiff Smithburg has subscribed to a credit monitoring service, which provides

him with online credit scores direct from the credit bureaus.

       106.    Plaintiff Guertin has also subscribed to a credit monitoring service, which provides

her with online credit scores direct from the credit bureaus.

       107.    While these credit monitoring services help Plaintiffs Smithburg and Guertin to

determine whether suspicious activity has occurred, they are powerless to stop identity theft in

advance. The indemnification and insurance that the credit monitoring services provide is also

subject to conditions and exclusions. The credit monitoring services do not eliminate the harm

caused by the Data Breach.

       108.    Indeed, Plaintiff Guertin received an alert from the Social Security Administration

that an unauthorized person was trying to use her Social Security number as it relates to her Social




                                                 25
                                             27-CV-21-7655
                                                                                                    Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 35 of 70                               State of Minnesota
                                                                                                    6/15/2021 10:58 PM




Security benefits. Plaintiff Guertin spends considerable time monitoring her accounts in order to

mitigate the harm caused by the Data Breach.

                                    CLASS ALLEGATIONS

       109.    Plaintiffs bring this class action pursuant to Rule 23 of the Minnesota Rules of Civil

Procedure, individually and on behalf of the proposed classes (“Classes”) defined as:

               National Class: All individuals in the United States whose PHI was
               compromised as a result of the Data Breach with Netgain
               Technology, LLC, which was announced by Apple Valley Medical
               Clinic, Ltd. and Sandhills Medical on March 26, 2021, and March
               5, 2021, respectively.

               Minnesota Class: All individuals in Minnesota whose PHI was
               compromised as a result of the Data Breach with Netgain
               Technology, LLC, which was announced by Apple Valley Medical
               Clinic, Ltd. on March 26, 2021.

               South Carolina Class: All individuals in South Carolina whose
               PHI was compromised as a result of the Data Breach with Netgain
               Technology, LLC, which was announced by Sandhills Medical on
               March 5, 2021.

       110.    The following people are excluded from the Classes: (1) any judge or magistrate

presiding over this action and members of their families; (2) Defendants, Defendants’ subsidiaries,

parents, successors, predecessors, affiliated entities, and any entity in which Defendants or its

parent has a controlling interest, and their current or former officers and directors; (3) persons who

properly execute and file a timely request for exclusion from the Classes; (4) persons whose claims

in this matter have been finally adjudicated on the merits or otherwise released; (5) Plaintiffs’

counsel and Defendants’ counsel; and (6) the legal representatives, successors, and assigns of any

such excluded persons.

       111.    Plaintiffs and members of the Classes satisfy the numerosity, commonality,

typicality, adequacy, and predominance prerequisites for suing as representative parties.



                                                  26
                                             27-CV-21-7655
                                                                                                   Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 36 of 70                             State of Minnesota
                                                                                                   6/15/2021 10:58 PM




        112.   Numerosity: The exact number of members of the Classes is unknown but, on

information and belief, it is estimated to be over 197,541 and individual joinder in this case is

impracticable. Members of the Classes can be easily identified through Defendants’ records and

objective criteria permitting self-identification in response to notice, and notice can be provided

through techniques similar to those customarily used in other data breach, consumer breach of

contract, unlawful trade practices, and class action controversies.

        113.   Typicality: Plaintiffs’ claims are typical of the claims of other members of the

Classes in that Plaintiffs and members of the Classes sustained damages arising out of Defendants’

Data Breach and unlawful practices, and Plaintiffs and members of the Classes sustained similar

injuries and damages, as a result of Defendants’ uniform illegal conduct.

        114.   Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

of the Classes and have retained counsel competent and experienced in complex class actions to

vigorously prosecute this action on behalf of the Classes. Plaintiffs have no interests that conflict

with, or are antagonistic to those of, the Classes, and Defendants have no defenses unique to

Plaintiffs.

        115.   Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiffs and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               a.      Whether Apple Valley Medical, Allina Health, Sandhills Medical, and

Netgain had a duty to protect patient PHI;

               b.      Whether Apple Valley Medical, Allina Health, Sandhills Medical, and

Netgain knew or should have known of the susceptibility of Netgain’s systems to a data breach;



                                                  27
                                            27-CV-21-7655
                                                                                                   Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 37 of 70                              State of Minnesota
                                                                                                   6/15/2021 10:58 PM




               c.      Whether Netgain’s security measures to protect its systems were reasonable

considering best practices recommended by data security experts;

               d.      Whether Apple Valley Medical, Allina Health, Sandhills Medical, and

Netgain were negligent in failing to implement reasonable and adequate security procedures and

practices;

               e.      Whether Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and

Netgain’s failure to implement adequate data security measures allowed the Data Breach to occur;

               f.      Whether Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, or

Netgain’s conduct, including their failure to act, resulted in or was the proximate cause of the Data

Breach, resulting in the unlawful exposure of Plaintiffs’ and members of the Classes’ PHI;

               g.      Whether Plaintiffs and members of the Classes were injured and suffered

damages or other losses because of Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s,

and Netgain’s failure to reasonably protect Netgain’s systems and data network;

               h.      Whether Plaintiffs and members of the Classes are entitled to relief;

               i.      Whether Apple Valley Medical, Allina Health, and Sandhills Medical failed

to adequately notify Plaintiffs and members of the Classes of the compromise of their PHI;

               j.      Whether Apple Valley Medical, Allina Health, and Sandhills Medical

assumed a fiduciary duty and/or confidential relationship to Plaintiffs and members of the Classes

when they entrusted them with their PHI;

               k.      Whether Apple Valley Medical, Allina Health, Sandhills Medical breached

their contracts with Plaintiffs and members of the Classes by failing to properly safeguard their

PHI and by failing to properly notify them of the Data Breach;




                                                 28
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 38 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




               l.      Whether Apple Valley Medical, Allina Health, Sandhills Medical, and

Netgain’s violation of HIPAA constitutes evidence of negligence;

               m.      Whether Apple Valley Medical, Allina Health, and Sandhills Medical

impliedly warranted to Plaintiffs and members of the Classes that the information technology

systems of its business associates were fit for the purpose intended, namely the safe and secure

processing of PHI, and whether such warranty was breached;

               n.      Whether Apple Valley Medical and, Allina Health violated the Minnesota

Uniform Deceptive Trade Practices Act (Minn. Stat. §§ 325D.43-48, et seq.);

               o.      Whether Apple Valley Medical and Allina Health violated the Minnesota

Prevention of Consumer Fraud Act (Minn. Stat. § 325F.68, et seq.); and

               p.      Whether Sandhills Medical violated the South Carolina Data Breach

Security Act, S.C. Code Ann. §§ 39-1-90, et seq.

       116.    Superiority: This cause is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy as joinder of all parties is impracticable. The damages suffered by the individual

members of the Classes will likely be relatively small, especially given the burden and expense of

individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it

would be virtually impossible for individual members of the Classes to obtain effective relief from

Defendants’ misconduct. Even if members of the Classes could sustain such individual litigation,

it would still not be preferable to a class action, because individual litigation would increase the

delay and expense to all parties due to the complex legal and factual controversies presented in

this Complaint. By contrast, a class action presents far fewer management difficulties and provides




                                                 29
                                               27-CV-21-7655
                                                                                                    Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 39 of 70                               State of Minnesota
                                                                                                    6/15/2021 10:58 PM




the benefits of single adjudication, economy of scale, and comprehensive supervision by a single

court. Economies of time, effort, and expense will be fostered, and uniformity of decisions ensured.

        117.      A class action is therefore superior to individual litigation because:

                  a.     The amount of damages available to an individual plaintiff is insufficient to

make litigation addressing Defendants’ conduct economically feasible in the absence of the class

action procedural device;

                  b.     Individualized litigation would present a potential for inconsistent or

contradictory judgments, and increases the delay and expense to all parties and the court system;

and

                  c.     The class action device presents far fewer management difficulties and

provides the benefits of a single adjudication, economy of scale, and comprehensive supervision

by a single court.

                               FIRST CAUSE OF ACTION
                                        Negligence
 (On Behalf of Plaintiffs and the National Class, or Alternatively, On Behalf of Plaintiffs
Smithburg, Lindsay, and the Minnesota Class against Apple Valley Medical, Allina Health,
  and Netgain and On Behalf of Plaintiff Guertin and the South Carolina Class against
                             Sandhills Medical and Netgain)

        118.      Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        119.      As a condition of receiving healthcare services, Plaintiffs and members of the

Classes were obligated to provide Apple Valley Medical, Allina Health, and Sandhills Medical

with their PHI.

        120.      Plaintiffs and members of the Classes entrusted their PHI to Apple Valley Medical,

Allina Health, and Sandhills Medical with the understanding that Apple Valley Medical, Allina

Health, and Sandhills Medical would safeguard the PHI.

                                                    30
                                             27-CV-21-7655
                                                                                                     Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 40 of 70                                State of Minnesota
                                                                                                     6/15/2021 10:58 PM




       121.    Apple Valley Medical, Allina Health, and Sandhills Medical had full knowledge of

the sensitivity of the PHI and the types of harm that Plaintiffs and members of the Classes could

and would suffer if the PHI were wrongfully disclosed.

       122.    Apple Valley Medical, Allina Health, and Sandhills Medical had a duty to exercise

reasonable care in safeguarding, securing, and protecting such information from being

compromised, lost, stolen, misused, and/or disclosed to unauthorized parties. This duty includes,

inter alia, designing, maintaining, and testing Netgain’s security protocols to ensure that Plaintiffs’

and members of the Classes’ PHI in its possession was adequately secured and protected and that

employees tasked with maintaining such information were adequately trained on cyber security

measures regarding patient PHI.

       123.    Further, Netgain had a duty to exercise reasonable care in safeguarding, securing,

and protecting such information from being compromised, lost, stolen, misused, and/or disclosed

to unauthorized parties. This duty includes, inter alia, designing, maintaining, and testing its

security protocols to ensure that Plaintiffs’ and members of the Classes’ PHI in its possession was

adequately secured and protected and that employees tasked with maintaining such information

were adequately trained on cyber security measures regarding patient PHI.

       124.    Plaintiffs and members of the Classes were the foreseeable and probable victims of

any inadequate security practices and procedures that Apple Valley Medical, Allina Health,

Sandhills Medical, and Netgain employed. Apple Valley Medical, Allina Health, Sandhills

Medical, and Netgain knew of or should have known of the inherent risks in collecting and storing

the PHI of Plaintiffs and members of the Classes, the critical importance of providing adequate

security of that PHI, that they had inadequately trained their employees, and that their security

protocols were insufficient to secure the PHI of Plaintiffs and members of the Classes.



                                                  31
                                             27-CV-21-7655
                                                                                                      Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 41 of 70                              State of Minnesota
                                                                                                      6/15/2021 10:58 PM




          125.    Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and Netgain’s

conduct created a foreseeable risk of harm to Plaintiffs and members of the Classes. Apple Valley

Medical’s, Allina Health’s, Sandhills Medical’s, and Netgain’s misconduct included, but was not

limited to, their failure to take the steps to prevent the Data Breach as set forth herein. Apple Valley

Medical’s, Allina Health’s, and Sandhills Medical’s misconduct also included their decision that

Netgain would not comply with industry standards for the safekeeping and authorized disclosure

of patient PHI.

          126.    Section 5 of the FTC Act prohibits “unfair…practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain, of failing to use reasonable

measures to protect PHI. The FTC publications and orders described above also form part of the

basis of Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and Netgain’s duty in this

regard.

          127.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain further

violated Section 5 of the FTC Act by failing to use reasonable measures to protect patient PHI and

not complying with applicable industry standards, as described herein. Apple Valley Medical’s,

Allina Health’s, Sandhills Medical’s, and Netgain’s conduct was particularly unreasonable given

the nature and amount of PHI Netgain obtained and stored, and the foreseeable consequences of a

data breach including, specifically, the damages that would result to Plaintiffs and members of the

Classes.

          128.    Further, Netgain violated the Safeguards Rule of the Gramm-Leach-Bliley Act by

failing to use reasonable measures to protect patient PHI and not complying with applicable

industry standards, as described herein.



                                                  32
                                           27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 42 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




       129.    Plaintiffs and members of the Classes had no ability to protect their PHI once they

entrusted it to Apple Valley Medical, Allina Health, and Sandhills Medical, who gave the PHI to

Netgain.

       130.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain have

admitted that Plaintiffs’ and members of the Classes’ PHI was wrongfully disclosed to

cybercriminals as a result of the Data Breach.

       131.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain breached

their duty to Plaintiffs and members of the Classes by failing to exercise ordinary and reasonable

care in protecting and safeguarding Plaintiffs’ and members of the Classes’ PHI while it was within

Defendants’ possession or control.

       132.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain unlawfully

breached their duty to Plaintiffs and members of the Classes by failing to have appropriate

procedures in place to detect and prevent unauthorized dissemination of Apple Valley Medical’s

and Sandhills Medical’s patients’ PHI.

       133.    Apple Valley Medical, Allina Health, and Sandhills Medical also unlawfully

breached their duty to adequately disclose to Plaintiffs and members of the Classes the existence

and scope of the Data Breach.

       134.    But for Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and

Netgain’s wrongful and negligent breach of duties owed to Plaintiffs and members of the Classes,

Plaintiffs’ and members of the Classes’ PHI would not have been compromised.

       135.    As a result of Apple Valley Medical’s, Allina Health’s, Sandhills Medical’s, and

Netgain’s negligence, Plaintiffs and members of the Classes have suffered and will continue to

suffer damages and injury including, but not limited to, out-of-pocket expenses associated with



                                                 33
                                            27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 43 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




mitigating against the heightened risk of identity theft and fraud caused by the Data Breach; the

time and costs associated with remedying identity theft and fraud fairly attributable to the Data

Breach; and time spent monitoring, addressing and correcting the current and future consequences

of the Data Breach.

        136.    These harms are directly and proximately caused by the Data Breach.

                             SECOND CAUSE OF ACTION
         Breach of Contract Including Covenant of Good Faith and Fair Dealing
             (On Behalf of Plaintiffs and the National Class, or Alternatively,
On Behalf of Plaintiffs Smithburg, Lindsay, and the Minnesota Class, against Apple Valley
Medical and Allina Health and On Behalf of Plaintiff Guertin and the South Carolina Class
                                against Sandhills Medical)

        137.    Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        138.    Apple Valley Medical, Allina Health, and Sandhills Medical offered to provide

medical treatment services to Plaintiffs and members of the Classes in exchange for payment.

        139.    Plaintiffs and members of the Classes accepted Apple Valley Medical’s, Allina

Health’s, and Sandhills Medicals’ offer to provide medical treatment services by paying for and

receiving said treatment.

        140.    Apple Valley Medical, Allina Health, and Sandhills Medical required that Plaintiffs

and members of the Classes provide their PHI, including dates of birth, Social Security numbers,

bank account and routing numbers, billing information, and medical diagnostic information, and

other clinical and treatment information related to the care sought there in order to receive care

from Apple Valley Medical and Sandhills Medical.

        141.    Plaintiffs and members of the Classes exchanged valuable consideration—

money—with Apple Valley Medical, Allina Health, and Sandhills Medical for services, a crucial




                                                 34
                                           27-CV-21-7655
                                                                                               Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 44 of 70                          State of Minnesota
                                                                                               6/15/2021 10:58 PM




part of which was Apple Valley Medical’s, Allina Health’s, and Sandhills Medical’s implicit

promise to protect Plaintiffs’ and members of the Classes’ PHI from unauthorized disclosure.

       142.    In the Allina Health Privacy Policy, Apple Valley Medical and Allina Health

expressly promised Plaintiffs and members of the Classes that they would only disclose PHI under

certain circumstances, none of which relate to the Data Breach.

       143.    In the Sandhills Medical Privacy Policy, Sandhills Medical expressly promised

Plaintiffs and members of the Classes that they would only disclose PHI under certain

circumstances, none of which relate to the Data Breach.

       144.    Necessarily implicit in the agreement between Apple Valley Medical, Allina

Health, and Sandhills Medical’s patients, including Plaintiffs and members of the Classes, was

Apple Valley Medical’s, Allina Health’s, and Sandhills Medical’s obligation to use such PHI for

business and treatment purposes only, to take reasonable steps to secure and safeguard that PHI,

and not make disclosures of the PHI to unauthorized third parties.

       145.    Further implicit in the agreement, Apple Valley Medical, Allina Health, and

Sandhills Medial was obligated to provide Plaintiffs and members of the Classes with prompt and

adequate notice of any and all unauthorized access and/or theft of their PHI.

       146.    Plaintiffs and members of the Classes would not have entrusted their PHI to Apple

Valley Medical, Allina Health, and Sandhills Medical in the absence of such agreement with Apple

Valley Medical, Allina Health, and Sandhills Medical.

       147.    Apple Valley Medical, Allina Health, and Sandhills Medical materially breached

the implied contract(s) they had entered with Plaintiffs and members of the Classes by failing to

safeguard such information and failing to notify Plaintiffs and members of the Classes promptly

of the intrusion into Netgain’s computer systems that compromised such information. Apple



                                                35
                                            27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 45 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




Valley Medical, Allina Health, and Sandhills Medical further breached the implied contracts with

Plaintiffs and members of the Classes by:

                a.     Failing to properly safeguard and protect Plaintiffs’ and members of the

Classes’ PHI;

                b.     Failing to comply with industry standards as well as legal obligations that

are necessarily incorporated into the parties’ agreement; and

                c.     Failing to ensure the confidentiality and integrity of electronic PHI that

Apple Valley Medical, Allina Health, and Sandhills Medical created, received, maintained, and

transmitted in violation of 45 C.F.R. § 164.306(a)(1).

       148.     The damages sustained by Plaintiffs and members of the Classes as described above

were the direct and proximate result of Apple Valley Medical’s, Allina Health’s, and Sandhills

Medical’s material breaches of their agreements.

       149.     Plaintiffs and members of the Classes have performed as required under the

relevant agreements, or such performance was waived by the conduct of Apple Valley Medical,

Allina Health, and Sandhills Medical.

       150.     Under both Minnesota and South Carolina law, good faith is an element of every

contract. All such contracts impose upon each party a duty of good faith and fair dealing. The

parties must act with honesty in fact in the conduct or transactions concerned. Good faith and fair

dealing, in connection with executing contracts and discharging performance and other duties

according to their terms, means preserving the spirit—not merely the letter—of the bargain. Put

differently, the parties to a contract are mutually obligated to comply with the substance of their

contract in addition to its form.




                                                 36
                                            27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 46 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




        151.    Subterfuge and evasion violate the obligation of good faith in performance even

when an actor believes their conduct to be justified. Bad faith may be overt or may consist of

inaction, and fair dealing may require more than honesty.

        152.    Apple Valley Medical, Allina Health, and Sandhills Medical failed to promptly

advise Plaintiffs and members of the Classes of the Data Breach.

        153.    In these and other ways, Apple Valley Medical, Allina Health, and Sandhills

Medical violated the duty of good faith and fair dealing.

        154.    Plaintiffs and members of the Classes have sustained damages as a result of Apple

Valley Medical’s, Allina Health’s, and Sandhills Medical’s breaches of its agreements, including

breaches thereof through violations of the covenant of good faith and fair dealing.

                               THIRD CAUSE OF ACTION
                  Violation of the Uniform Deceptive Trade Practices Act
                             Minn. Stat. §§ 325D.43-48, et seq.
(On Behalf of Plaintiffs Smithburg, Lindsay, and the Minnesota Class, against Apple Valley
                                 Medical and Allina Health)

        155.    Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        156.    Apple Valley Medical, Allina Health, Sandhills Medical, Plaintiffs, and members

of the Classes are all “persons” within the meaning of Minn. Stat. § 325D.44.

        157.    The Uniform Deceptive Trade Practices Act (“DTPA”) prohibits deceptive trade

practices, which occur when a person engaged in the course of business in the State of Minnesota.

        158.    As large healthcare providers, Apple Valley Medical and Allina Health conducted

business, trade, or commerce in Minnesota.

        159.    In the conduct of their business, trade and commerce, and/or in furnishing services

in Minnesota, Apple Valley Medical’s and Allina Health’s actions were directed at consumers.



                                                 37
                                           27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 47 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




       160.    In the conduct of their business, trade, and commerce, and/or in furnishing services

in Minnesota, Apple Valley Medical and Allina Health collected and stored highly personal and

private information, including PHI belonging to Plaintiffs Smithburg, Lindsay, and members of

the Minnesota Class.

       161.    In the conduct of their business, trade, and commerce, and/or furnishing services in

Minnesota, Apple Valley Medical and Allina Health engaged in deceptive, unfair, and unlawful

trade acts or practices, in violation Minn. Stat. § 325D.44 including but not limited to the

following:

               a.      Apple Valley Medical and Allina Health misrepresented and fraudulently

advertised material facts, pertaining to the sale and/or furnishing of healthcare services to the

Minnesota Class by representing and advertising that they would maintain adequate data privacy

and security practices and procedures to safeguard Plaintiffs Smithburg’s, Lindsay’s, and members

of the Minnesota Class’ PHI from unauthorized disclosure, release, data breaches and cyber-

attacks, and moreover, that its business associates would do the same;

               b.      Apple Valley Medical and Allina Health misrepresented material facts,

pertaining to the sale and/or furnishing of insurance, health benefits, and other services, to

Plaintiffs Smithburg, Lindsay, and the Minnesota Class by representing and advertising that they

did and would comply with the requirements of relevant federal and state laws pertaining to

privacy and security of Plaintiffs Smithburg’s, Lindsay’s, and members of the Minnesota Class’

PHI, and that their business associates would do the same;

               c.      Apple Valley Medical and Allina Health omitted, suppressed, and

concealed the material fact of the inadequacy of their business associate, Netgain’s privacy and

security protections for Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class’ PHI;



                                                38
                                            27-CV-21-7655
                                                                                                  Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 48 of 70                             State of Minnesota
                                                                                                  6/15/2021 10:58 PM




                 d.     Apple Valley Medical and Allina Health engaged in deceptive, unfair, and

unlawful trade acts or practices by failing to maintain the privacy and security of Plaintiffs

Smithburg’s, Lindsay’s, and members of the Minnesota Class’ PHI, in violation of duties imposed

by and public policies reflected in applicable federal and state laws, resulting in the Data Breach.

These unfair acts and practices violated duties imposed by laws including the Federal Trade

Commission Act (15 U.S.C. § 45), HIPAA (42 U.S.C. § 1302d et. seq.) and the Gramm-Leach-

Bliley Act (15 U.S.C. § 6801);

                 e.     Apple Valley Medical and Allina Health engaged in deceptive, unfair, and

unlawful trade acts or practices by failing to disclose the Data Breach to Plaintiffs Smithburg,

Lindsay, and members of the Minnesota Class in a prompt and accurate manner;

                 f.     Apple Valley Medical and Allina Health engaged in deceptive, unfair, and

unlawful trade acts or practices by failing to take proper action following the Data Breach to enact

adequate privacy and security measures and protect Plaintiffs Smithburg’s, Lindsay’s, and

members of the Minnesota Class’ PHI from further unauthorized disclosure, release, data breaches,

and theft; and

       162.      Apple Valley Medical’s and Allina Health’s representations regarding the sale

and/or furnishing of healthcare services was material to Plaintiffs Smithburg, Lindsay, and

members of the Minnesota Class. Apple Valley Medical and Allina Health intended that Plaintiffs

Smithburg, Lindsay, and members of the Minnesota Class would rely on these representations and

Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class did, in fact, rely on the

representations.

       163.      As a direct and proximate result of Apple Valley Medical’s and Allina Health’s

deceptive trade practices, Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class



                                                 39
                                            27-CV-21-7655
                                                                                                      Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 49 of 70                                 State of Minnesota
                                                                                                      6/15/2021 10:58 PM




suffered injury and/or damages, including the loss of their legally protected interest in the

confidentiality and privacy of their PHI, and the loss of the benefit of their respective bargains.

        164.    The above unfair and deceptive practices and acts by Apple Valley Medical and

Allina Health were immoral, unethical, oppressive, and unscrupulous. These acts caused

substantial injury to consumers that these consumers could not reasonably avoid; this substantial

injury outweighed any benefits to consumers or to competition.

        165.    Apple Valley Medical and Allina Health knew or should have known that Netgain’s

data systems and data security practices were inadequate to safeguard Plaintiffs Smithburg,

Lindsay, and members of the Minnesota Class’ PHI and that risk of a data breach or cyber-attack

was highly likely. Apple Valley Medical’s and Allina Health’s actions in engaging in the above-

named unfair practices and deceptive acts were negligent, knowing and willful, and/or wanton and

reckless with respect to the rights of members of the Minnesota Class.

        166.    The deceptive conduct described herein is ongoing and continues to this date.

Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class, therefore, are entitled to relief

described below as appropriate for this cause of action.

                              FOURTH CAUSE OF ACTION
                    Violation of the Prevention of Consumer Fraud Act
                                Minn. Stat. § 325F.68, et seq.
(On Behalf of Plaintiffs Smithburg, Lindsay, and the Minnesota Class, against Apple Valley
                                 Medical and Allina Health)

        167.    Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        168.    Apple Valley Medical, Allina Health, Plaintiffs, and members of the Classes are all

“persons” within the meaning of Minn. Stat. §§ 325F.68 and 325F.69. Healthcare services is

“merchandise” within the meaning of Minn. Stat. §§ 325F.68 and 325F.69.



                                                 40
                                             27-CV-21-7655
                                                                                                      Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 50 of 70                                 State of Minnesota
                                                                                                      6/15/2021 10:58 PM




       169.    The Prevention of Consumer Fraud Act (“CFA”) prohibits “[t]he act, use, or

employment by any person of any fraud, false pretense, false promise, misrepresentation,

misleading statement or deceptive practice, with the intent that others rely thereon in connection

with the sale of any merchandise, whether or not any person has in fact been misled, deceived, or

damaged thereby.” Minn. Stat. § 325F.69(1).

       170.    In the course of its business, Apple Valley Medical and Allina Health violated the

CFA by knowingly misrepresenting and falsely advertising that they would maintain adequate data

privacy and security practices and procedures to safeguard Plaintiffs Smithburg’s, Lindsay’s, and

members of the Minnesota Class’ PHI from unauthorized disclosure, release, data breaches, and

cyber-attacks, and moreover, that their business associates would do the same. Apple Valley

Medical and Allina Health engaged in one or more of the following unfair or deceptive acts or

practices prohibited by the Minnesota CFA:

               a.      Apple Valley Medical and Allina Health misrepresented material facts,

pertaining to the sale and/or furnishing of insurance, health benefits, and other services to Plaintiffs

Smithburg, Lindsay, and the Minnesota Class by representing and advertising that they did and

would comply with the requirements of relevant federal and state laws pertaining to privacy and

security of Plaintiffs Smithburg’s, Lindsay’s, and members of the Minnesota Class’ PHI, and that

their business associates would do the same;

               b.      Apple Valley Medical and Allina Health omitted, suppressed, and

concealed the material fact of the inadequacy of their business associate Netgain’s privacy and

security protections for Plaintiffs Smithburg’s, Lindsay’s, and members of the Minnesota Class’

PHI;




                                                  41
                                             27-CV-21-7655
                                                                                                  Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 51 of 70                            State of Minnesota
                                                                                                  6/15/2021 10:58 PM




                c.     Apple Valley Medical and Allina Health misrepresented material facts in

failing to disclose the Data Breach to Plaintiffs Smithburg, Lindsay, and members of the Minnesota

Class in a prompt and accurate manner; and

                d.     Apple Valley Medical and Allina Health engaged in deceptive, unfair, and

unlawful trade acts or practices by failing to take proper action following the Data Breach to enact

adequate privacy and security measures and protect Plaintiffs Smithburg’s, Lindsay’s, and

members of the Classes’ PHI from further unauthorized disclosure, release, data breaches, and

theft.

         171.   Apple Valley Medical and Allina Health’s scheme and concealment of the true

characteristics of their lack of data privacy and security practices and procedures was material to

Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class, and Apple Valley Medical

and Allina Health misrepresented, concealed, or failed to disclose the truth with the intention that

Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class would rely on the

misrepresentations, concealments, and omissions. Had they known the truth, Plaintiffs Smithburg,

Lindsay, and members of the Minnesota Class would not have purchased healthcare services

and/or provided their PHI to Apple Valley Medical and Allina Health or would have paid

significantly less for those healthcare services.

         172.   Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class had no way of

discerning that Apple Valley Medical’s and Allina Health’s representations were false and

misleading, or otherwise learning the facts that Apple Valley Medical and, Allina Health had

concealed or failed to disclose.

         173.   Apple Valley Medical and Allina Health, and Sandhills Medical had an ongoing

duty to Plaintiffs Smithburg, Lindsay, and members of the Minnesota Class to refrain from unfair



                                                    42
                                            27-CV-21-7655
                                                                                                 Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 52 of 70                            State of Minnesota
                                                                                                 6/15/2021 10:58 PM




and deceptive practices under the CFA in the course of their business. Specifically, Apple Valley

Medical and Allina Health owed Plaintiffs Smithburg, Lindsay, and members of the Minnesota

Class a duty to disclose all the material facts concerning the Data Breach because Apple Valley

Medical and Allina Health possessed exclusive knowledge. Apple Valley Medical and Allina

Health intentionally concealed such material facts regarding the Data Breach from Plaintiffs

Smithburg, Lindsay, and members of the Minnesota Class by failing to disclose the true size and

scope of the Data Breach after the breach occurred.

        174.    Plaintiff Smithburg, Lindsay, and members of the Minnesota Class suffered

substantial injury as a direct and proximate result of Apple Valley Medical’s and Allina Health’s

concealment, misrepresentations, and/or failure to disclose material information.

        175.    Pursuant to the CFA, and Minn. Stat. § 8.31(3a), Plaintiffs Smithburg, Lindsay, and

members of the Minnesota Class are entitled to relief described below as appropriate for this cause

of action.

                               FIFTH CAUSE OF ACTION
                                   Trespass to Chattels
 (On Behalf of Plaintiffs and the National Class, or Alternatively, On Behalf of Plaintiffs
Smithburg, Lindsay and the Minnesota Class, against Apple Valley Medical, Allina Health,
  and Netgain and On Behalf of Plaintiff Guertin and the South Carolina Class against
                             Sandhills Medical and Netgain)

        176.    Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        177.    Plaintiffs and members of the Classes entrusted their PHI to Apple Valley Medical,

Allina Health, and Sandhills Medical with the understanding that they would keep that information

confidential. Apple Valley Medical, Allina Health, and Sandhills Medical transmitted the PHI to

Netgain in the course of engaging Netgain’s IT services.




                                                 43
                                             27-CV-21-7655
                                                                                                    Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 53 of 70                               State of Minnesota
                                                                                                    6/15/2021 10:58 PM




        178.    Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain intentionally

dispossessed Plaintiffs and members of the Classes of their PHI and/or used or intermeddled with

Plaintiffs’ and members of the Classes’ possession of their PHI, when it allowed cybercriminals

to access it, going far beyond the bounds of any consent Plaintiffs and members of the Classes

bestowed upon Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain.

        179.    Even if Apple Valley Medical, Allina Health, Sandhills Medical, and Netgain did

not intentionally dispossess Plaintiffs and members of the Classes of their PHI, Apple Valley

Medical, Allina Health, Sandhills Medical, and Netgain knew or believed that due to their failure

to follow minimal industry standards and best practices related to the security of their data systems,

a data breach like the one that came to pass would be certain.

        180.    As explained at length above, Plaintiffs and the members of the Classes were

damaged thereby.

                               SIXTH CAUSE OF ACTION
       South Carolina Data Breach Security Act, S.C. Code Ann. §§ 39-1-90, et seq.
  (On Behalf of Plaintiff Guertin and the South Carolina Class against Sandhills Medical)

        181.    Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.

        182.    Sandhills Medical is a business that owns or licenses computerized data or other

data that includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

        183.    Plaintiff Guertin and members of the South Carolina Class entrusted their PHI to

Sandhills Medical, and that PHI includes personal identifying information as covered under S.C.

Code Ann. § 39-1-90(D)(3).

        184.    Sandhills Medical is required to adequately notify Plaintiff Guertin and members

of the South Carolina Class following discovery or notification of a breach of its data security



                                                  44
                                            27-CV-21-7655
                                                                                                 Filed in District Court
         CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 54 of 70                           State of Minnesota
                                                                                                 6/15/2021 10:58 PM




program is PHI that was not rendered unusable through encryption, redaction, or other methods

was, or was reasonably believed to have been, acquired by an unauthorized person, creating a

material risk of harm, in the most expedient time possible and without unreasonable delay under

S.C. Code Ann. § 39-1-90(A).

         185.   Because Sandhills Medical discovered a breach of its data security program in

which PHI that was not rendered unusable through encryption, redaction, or other methods, was,

or was reasonably believed to have been, acquired by an unauthorized person, creating a material

risk of harm, Sandhills Medical had an obligation to disclose the Data Breach in a timely and

accurate fashion as mandated by S.C. Code Ann. § 39-1-90(A).

         186.   By failing to disclose the Data Breach in a timely and accurate manner, Sandhills

Medical violated S.C. Code Ann. § 39-1-90(A).

         187.   As a direct and proximate result of Sandhill Medical’s violations of S.C. Code Ann.

§ 39- 1-90(A), Plaintiff Guertin and the South Carolina Class suffered damages, as described

above.

         188.   Plaintiff Guertin and the South Carolina Class seek relief under S.C. Code Ann.

§ 39-1-90(G), including actual damages and injunctive relief.

                            SEVENTH CAUSE OF ACTION
                                   Unjust Enrichment
 (On Behalf of Plaintiffs and the National Class, or Alternatively, On Behalf of Plaintiffs
Smithburg, Lindsay, and the Minnesota Class, against Apple Valley Medical, Allina Health,
  and Netgain and On Behalf of Plaintiff Guertin and the South Carolina Class against
                             Sandhills Medical and Netgain)

         189.   Plaintiffs and members of the Classes incorporate the above allegations as if fully

set forth herein.




                                                 45
                                            27-CV-21-7655
                                                                                                 Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 55 of 70                         State of Minnesota
                                                                                                 6/15/2021 10:58 PM




       190.     In the alternative to the claims alleged above, Plaintiffs allege that they have no

adequate remedy at law and bring this unjust enrichment claim on behalf of members of the

Classes.

       191.     Plaintiffs and members of the Classes conferred a monetary benefit on Apple

Valley Medical, Allina Health, and Sandhills Medical in the form of payment for healthcare

services. Plaintiffs and members of the Classes also provided their PHI to Apple Valley Medical,

Allina Health, and Sandhills Medical.

       192.     The money that Plaintiffs and members of the Classes, directly or indirectly, paid

to Apple Valley Medical, Allina Health, and Sandhills Medical should have been used by it, in

part, to pay for the administrative costs of reasonable data privacy and security practices and

procedures.

       193.     As a result of Apple Valley Medical’s, Allina Health’s, and Sandhills Medical’s

conduct described herein, Plaintiffs and members of the Classes suffered actual damages in an

amount equal to the difference in value between healthcare services associated with the reasonable

data privacy and security practices and procedures that Plaintiffs and members of the Classes paid

for, and the inadequate healthcare services without reasonable data privacy and security practices

and procedures that they received.

       194.     Under principles of equity and good conscience, Apple Valley Medical, Allina

Health, and Sandhills Medical should not be permitted to retain money belonging to Plaintiffs and

members of the Classes because Apple Valley Medical, Allina Health, and Sandhills Medical

failed to use that money to implement the reasonable data privacy and security practices and

procedures that Plaintiffs and members of the Classes paid for and that were otherwise mandated

by HIPAA regulations, federal and state law, and industry standards and best practices.



                                                 46
                                               27-CV-21-7655
                                                                                                      Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 56 of 70                              State of Minnesota
                                                                                                      6/15/2021 10:58 PM




       195.       Apple Valley Medical, Allina Health, and Sandhills Medical should be compelled

to disgorge into a common fund for the benefit of Plaintiffs and members of the Classes all

unlawful or inequitable proceeds received by Apple Valley Medical, Allina Health, and Sandhills

Medical.

       196.       A constructive trust should be imposed upon all unlawful or inequitable sums

received by Apple Valley Medical, Allina Health, and Sandhills Medical traceable to Plaintiffs

and members of the Classes.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the proposed Classes, request

that the Court:

       A.         Certify this case as a class action on behalf of the Classes defined above, appoint

Plaintiff Smithburg, Plaintiff Lindsay, and Plaintiff Guertin as the Class representatives, and

appoint the undersigned as Class counsel;

       B.         Award declaratory and other equitable relief as is necessary to protect the interests

of Plaintiffs and the Classes;

       C.         Award injunctive relief as is necessary to protect the interests of Plaintiffs and the

Classes;

       D.         Enter an award in favor of Plaintiffs and the Classes that includes compensatory,

exemplary, punitive damages, and statutory damages, including pre- and post-judgment interest

thereon, in an amount to be proven at trial;

       E.         Award restitution and damages to Plaintiffs and the Classes in an amount to be

determined at trial;

       F.         Enter an award of attorneys’ fees and costs, as allowed by law;

       G.         Enter an award of prejudgment and post-judgment interest, as provided by law;
                                                    47
                                            27-CV-21-7655
                                                                                                   Filed in District Court
        CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 57 of 70                              State of Minnesota
                                                                                                   6/15/2021 10:58 PM




       H.      Grant Plaintiffs and the Classes leave to amend this complaint to conform to the

evidence produced at trial; and

       I.      Grant such other or further relief as may be appropriate under the circumstances.

                                        JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: June 15, 2021

                                              Respectfully Submitted,

                                              TURKE & STRAUSS LLP

                                              By: /s/ Raina C. Borrelli
                                                 RAINA BORRELLI, MN BAR NO. 0392127
                                                 SAMUEL J. STRAUSS*


                                              COHEN & MALAD, LLP

                                              By: /s/ Lynn A. Toops___
                                                   LYNN A. TOOPS*
                                                   LISA M. LA FORNARA*

                                              BRANSTETTER, STRANCH & JENNINGS,
                                              PLLC

                                              By:/s/ J. Gerard Stranch, IV
                                                 J. GERARD STRANCH, IV.*
                                                 MARTIN F. SCHUBERT*
                                                 PETER J. JANNACE*

                                              * Pro Hac Vice Admission Forthcoming

                                              Counsel for Plaintiffs and the Proposed Classes




                                                 48
                           27-CV-21-7655
                                                                  Filed in District Court
CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 58 of 70     State of Minnesota
                                                                  6/15/2021 10:58 PM




        — EXHIBIT A —
                                49
                                                                     27-CV-21-7655
                                                                                                                                                      Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 59 of 70                                                                             State of Minnesota
                                                                                                                                                      6/15/2021 10:58 PM




5/6/2021                                                 Press Release - Apple Valley, MN: Allina Health Apple Valley

                                                                       651-241-3779




                                                                  Press
                                                                    esss Release
                                                                  Pres
                                                                  Pres   Rele
                                                                         Re le
                                                                             eas
                                                                              ase
                                                                                e



      Allina Health Apple Valley   Contents   Press Release

      b

      Notice of Data Breach from Apple Valley Clinic

      MINNEAPOLIS (March 26, 2021) — This notice is regarding a security incident of which the Apple Valley Clinic has become aware. The
      Apple Valley Clinic provides primary care and urgent care services. The Apple Valley Clinic contracts with Netgain Technology, LLC
      (Netgain), to host its information technology network and computer systems.b

      On December 2, 2020, we were notified by Netgain that its systems had been compromised by a cyberattack. After discovering the
      cyberattack, Netgain notified law enforcement and ultimately regained control of its systems and recovered the affected data. On
      January 29, 2021 after the Netgain systems were restored, Allina Health received confirmation that the data involved in the cyberattack
      contained patient data. We have worked with experts to determine what patient data was affected in order to provide our patients
      with the most accurate information about the incident and the individuals potentially affected.b

      Data maintained by the Apple Valley Clinic that was involved in the cyberattack on Netgain’s system included the following types of
      personal information:b

           Names
           Dates of birth
           Social security numbers
           Bank account and routing numbers
           Patient billing information
           Medical information, such medical symptoms and diagnosis

      This incident only impacted individuals receiving health care services at the Apple Valley Clinic. No other Allina locations were impacted
      by the incident.

      We are committed to our patient’s privacy and we understand that these types of events can cause concern. Although the Apple Valley
      Clinic was not targeted in this cyberattack, we are taking steps to enhance our own cybersecurity protocols and practices. In February,
      we implemented Allina Health’s electronic health record system and began migrating the Apple Valley Clinic to a new information
      technology system, used by Allina Health.

      We are communicating regularly with Netgain to ensure they are taking appropriate steps to better maintain the security of the Apple
      Valley Clinic’s data. Netgain has provided written assurances that the threat to its systems has been contained and eliminated. Netgain
      is continuing to scan its environment to identify potential impacts from the attack and will work promptly to address any new
      vulnerabilities that may be identified.b

      In the interest of protecting our patient’s privacy, and in accordance with law, Allina Health is in the process of contacting all patients
      who may have been affected.b

      We are not aware that any data was disclosed or used by those responsible for the cyberattack. However, out of an abundance of
      caution, we are offering complimentary identity theft protection services to affected patients of the Apple Valley Clinic.

      For More Information.b
               Information Patients who may have been impacted can call 833-978-2828. Monday – Friday from 8:00 AM to 6:00 PM
      (Central Time), beginning Monday, March 29, 2021.

https://www.applevalleymedicalcenter.com/contents/press-release                                                                                     1/3


                                                                            50
                                                                   27-CV-21-7655
                                                                                                                                                    Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 60 of 70                                                                            State of Minnesota
                                                                                                                                                    6/15/2021 10:58 PM




5/6/2021                                               Press Release - Apple Valley, MN: Allina Health Apple Valley

      Read our FAQsb

      About Allina Health

      Allina Healthbis dedicated to the prevention and treatment of illness and enhancing the greater health of individuals, families and
      communities throughout Minnesota and western Wisconsin. A not-for-profit health care system, Allina Health cares for patients from
      beginning to end-of-life through itsb90+ clinics,b11 hospitals,b15 retail pharmacies,bspecialty care centers and specialty medical
      services,bhome care,bandbemergency medical transportation services.




                                                                    WHAT WE OFFER


                                                                   Services


                                                                                     Chronic Care
           Anticoagulation Clinic                   Midwifery                                                         Immunizations
                                                                                     Management
                  more info                          more info                                                            more info
                                                                                        more info




            Pediatric Wellness                  Preventive Care                      Sleep Health                     Sports Medicine
                  more info                          more info                          more info                         more info




                Urgent Care                      Wellness Visits                        OBGYN                    Clinical Skin Therapeutics
                  more info                          more info                          more info                         more info




                                                                                                                                              b




https://www.applevalleymedicalcenter.com/contents/press-release                                                                                   2/3


                                                                          51
                                                                       27-CV-21-7655
                                                                                                                            Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 61 of 70                                                    State of Minnesota
                                                                                                                            6/15/2021 10:58 PM




5/6/2021                                               Press Release - Apple Valley, MN: Allina Health Apple Valley




                                          Privacy Policy      Terms & Conditions      Accessibility Notice   Contact Us


                                                           Allina Health Apple Valley, Apple Valley, MN

                                    Phone (appointments): 651-241-3779 | Phone (general inquiries): 651-241-3779

                                                 Address: 14655 Galaxie Avenue, Apple Valley, MN 55124




                                                                4.75 / 5           (89 reviews)




https://www.applevalleymedicalcenter.com/contents/press-release                                                           3/3


                                                                              52
                           27-CV-21-7655
                                                                  Filed in District Court
CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 62 of 70     State of Minnesota
                                                                  6/15/2021 10:58 PM




        — EXHIBIT B —
                                53
                                                                               27-CV-21-7655
                                                                                                                                                                              Filed in District Court
           CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 63 of 70                                                                                                      State of Minnesota
                                                                                                                                                                              6/15/2021 10:58 PM




6/8/2021                                                                     Notice: | Sandhills Medical Foundation




                        COVID-19        JOBS       HISTORY »        QUALITY SERVICES           NEW PATIENTS »         PROVIDERS »       PHARMACY            LOCATIONS »




                                                                                  N TI
                                                                                  NOT CE
                                                                                       E:
                                                                                  NOTICE:



      Notice of Data Breach                                                                                                         MISSION


      At Sandhills Medical Foundation, Inc., we value our patients and their privacy. This notice is to inform our patients about   The mission of Sandhills Medical
      an incident that involved their personal information.                                                                         Foundation is to be responsive to
                                                                                                                                    community healthcare needs by
      What Happened                                                                                                                 providing quality, comprehensive, and
                                                                                                                                    cost effective healthcare.
      Sandhills Medical Foundation, Inc. (“Sandhills”) uses an outside vendor to provide electronic data storage for some of its
      scheduling, billing, and reporting systems. On January 8, 2021, the vendor informed Sandhills that the vendor
      experienced a ransomware attack that affected Sandhills’ systems and the data stored in them. The vendor’s                    COVID ACT NOW
      investigation showed that the attackers used compromised credentials to access their system on September 23, 2020.
      The attackers accessed Sandhills’ systems on November 15, 2020, and exfiltrated (took) Sandhills’ data before the
      ransomware attack was launched on December 3, 2020.

      What Information Was Involved

      Sandhills determined that patient medical records, lab results, medications, credit card numbers and bank account
      numbers were NOT affected. The affected data included patient names, dates of birth, mailing and email addresses,
      driver’s licenses, and Social Security numbers. It also included claims information which could be used to determine
      patient diagnoses/conditions.

      What We Are Doing

      The vendor reported the attack to law enforcement and hired a cybersecurity firm to investigate and respond to the
      attack. The vendor paid the attackers to return the data and received assurances that copies of the data were
      deleted/destroyed. Since the attack, the vendor has implemented additional security measures.

      Sandhills reported the breach to the U.S. Department of Health and Human Services, Office for Civil Rights; to the South
      Carolina Department of Consumer Affairs; and to the national credit reporting agencies. Sandhills sent a letter to each
      affected patient describing the incident and offering one year of free credit monitoring and identity theft protection.

      Learn More

      For questions about how to enroll in the free credit monitoring and identity theft protection services, affected patients
      should call 1-888-236-0854. To speak directly with Sandhills’ Compliance Officer about this incident, patients should call
      1-800-688-5525.




sandhillsmedical.org/reqnotice/                                                                                                                                             1/3


                                                                                       54
                           27-CV-21-7655
                                                                  Filed in District Court
CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 64 of 70     State of Minnesota
                                                                  6/15/2021 10:58 PM




        — EXHIBIT C —
                                55
                                                             27-CV-21-7655
                                                                                                                    Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 65 of 70                                           State of Minnesota
                                                                                                                    6/15/2021 10:58 PM




012314542                                    677899 ÿ87ÿ99ÿÿ8 8 8ÿ8ÿ2 ÿ!8 ÿ"#$78


       45567789:ÿ<=6>5?ÿ@>77AÿB9=ÿC6:D6:6EF
       GHIF8J8>=86FKÿLMNOÿP>D86:DFÿQRS>5D6J
       8ÿTTÿ8$ Uÿ 9ÿ %ÿ24 ÿ$8 ÿÿ8 8 8
       8ÿ%88ÿ798ÿÿ8ÿ677899 ÿV6ÿ7WXÿÿ8%
       Y8U ÿZ7#[ÿZ8  ÿ78 [ÿ ÿ ÿ8#9ÿ7Wÿ7#$988ÿ
       %88Wÿ87ÿ $




               ÿ*+ÿ,-../01ÿ213/.\]^_ÿ̀abcÿdadeÿfÿghiÿji]k^lminlÿopÿqikl̀hÿknrÿqsmknÿti^u_viwx
                                   y^ikvhÿ^i]o^l_nzÿlooÿ̀who{wÿoui^ÿe|}ÿm_``_onÿ]kl_inlwÿopÿ~inlini
                                                                                                                  ÿÿ
      wsyw_r_k^_iwÿ{i^iÿ_m]kvlirÿyÿlhiÿmkww_uiÿ\vvi``_onÿ_ìÿg^knwpi^ÿ\]]`_knviÿusǹi^ky_`_lÿhkvÿknr
      wsywisinlÿrklkÿip_l̀^kl_oncÿp_^wlÿ^i]o^lirÿ_nÿik^`ÿiy^sk^|
      ghiÿ_nv_rinlÿ{kwÿ^i]o^lirÿloÿqqtÿ_nÿpos^ÿwi]k^kliÿp_`_nzwcÿkppivl_nzÿd}caÿqikl̀hÿilÿop
      ~k`_po^n_kÿ]kl_inlwcÿdbcb}ÿ]kl_inlwÿopÿ-1ÿ-ÿ_piÿnws^knviÿ~om]kncÿbbcbÿ]kl_inlwÿop
      qikl̀hÿilÿ~ommsn_lÿtos̀l_onwcÿknrÿace}ÿ~k`_po^n_kÿqikl̀hÿÿi`ǹiwwÿÿ]kl_inlw|ÿ\``
      ^i]o^lirÿinl_l_iwÿk^iÿwsyw_r_k^_iwÿopÿ~inlini|
      ghiÿnol_viwÿwho{ÿlhiÿkllkvi^wÿhkrÿkvviwwÿloÿlhiÿinl_l_iwxÿ_npo^mkl_onÿp^omÿknsk^ÿÿsnl_ÿ̀knsk^
      d|ÿghiÿ_m]kvlirÿrklkÿ_nvs̀rirÿvonlkvlÿrilk_ẁcÿrkliwÿopÿy_^lhcÿ_nws^knviÿjÿnsmyi^wcÿknrÿhikl̀h
      _npo^mkl_oncÿwsvhÿkwÿl^iklminlwÿknrÿmir_vkÿ̀vonr_l_onw|
$1189877#18%177899 &87&99&&78 8 8&8&2#&$8 &#$78                     21'
                                                                   56
                                                             27-CV-21-7655
                                                                                                                    Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 66 of 70                                           State of Minnesota
                                                                                                                    6/15/2021 10:58 PM




012314542                                    677899 ÿ87ÿ99ÿÿ8 8 8ÿ8ÿ2 ÿ!8 ÿ"#$78
      ()ÿ+,-./01)23ÿ45674859:ÿ;<ÿ=>?ÿ@/2/<Aÿ/))1-BÿC3ÿ?-<D-<-ÿ,-.-;2-Bÿ(EE-22/0<ÿ<0D/@/-BÿDF-ÿ-<D/D3ÿ/<
      G;<1;,3ÿHIHJÿDF;Dÿ;<ÿ;DD;EK-,ÿ-L+20/D-BÿM12D/+2-:ÿ1<+;DEF-BÿN-,0OB;3)ÿ.12<-,;C/2/D/-)ÿ/<ÿDF-ÿPQ(
      +2;D@0,Mÿ;<BÿE0MC/<-BÿDF-ÿ@2;R)ÿR/DFÿ;ÿ<-RÿR-C)F-22ÿE;22-BÿS>TUVS>W
      QF-ÿ-L+20/DÿA;.-ÿDF-ÿF;EK-,ÿ;EE-))ÿ@0,ÿ;ÿ<1MC-,ÿ0@ÿB;3):ÿRF/EFÿ,-)12D-Bÿ/<ÿDF-ÿDF-@Dÿ0@ÿB;D;ÿ@,0Mÿ;D
      2-;)DÿJIIÿ(EE-22/0<ÿE2/-<D):ÿ/<E21B/<Aÿ?-<D-<-:ÿX,0A-,:ÿDF-ÿG0<-)ÿS;3ÿY;R
      P/,M:ÿZ4[\\[]^ÿ?0MM1</D3ÿ_-;2DFÿ̀2;<:ÿ;<BÿDF-ÿ=01DF-,<ÿa22/<0/)ÿb</.-,)/D3ÿ=EF002ÿ0@ÿU-B/E/<-:
      ;M0<Aÿ0DF-,)W
      cdefÿhicdjÿfklmÿnopÿeqkrstutjÿvokrwxykloÿcutmtÿzuo{ÿw|ÿfkwkpktoÿ}okmt~ÿlo{oqwukrt
      (EE0,B/<AÿD0ÿ;<ÿ-;,2/-,ÿS-+;,DM-<Dÿ0@ÿ_0M-2;<Bÿ=-E1,/D3ÿ?3C-,)-E1,/D3ÿ;<Bÿa<@,;)D,1ED1,-
      =-E1,/D3ÿ;2-,D:ÿPaJJÿ;<Bÿ?20+ÿ,;<)0MR;,-ÿDF,-;Dÿ;ED0,)ÿR-,-ÿC-F/<BÿDF-ÿF;EKWÿaD)ÿC-2/-.-Bÿ/</D/;2
      ;EE-))ÿC-A;<ÿ/<ÿM/BOS-E-MC-,Wÿ0ÿ,;<)0MR;,-ÿR;)ÿB-+203-Bÿ/<ÿDF-ÿ/<E/B-<DW
      (Dÿ@/,)D:ÿ/DÿR;)ÿ1<E2-;,ÿDF-ÿM0D/.-ÿ0@ÿDF-ÿ;DD;EKWÿ1Dÿ?20+ÿ;ED0,)ÿF;.-ÿ)/<E-ÿ+0)D-BÿD,0.-)ÿ0@ÿ)D02-<
      B;D;ÿ0<2/<-ÿ/<ÿ;ÿM;))ÿ-LD0,D/0<ÿ-@@0,DWÿ(ÿ<1MC-,ÿ0@ÿ/M+;ED-Bÿ-<D/D/-)ÿF;.-ÿ;2)0ÿ,-E-/.-Bÿ-M;/2)
      @,0MÿDF-ÿ;DD;EK-,):ÿ;BB/<AÿD0ÿDF-ÿ-LD0,D/0<ÿ;DD-M+D)W
      P1,DF-,:ÿM-B/;ÿ,-+0,D)ÿ)F0RÿF;EK-,)ÿ2-;K-BÿB;D;ÿ+1,+0,D-B23ÿ)D02-<ÿ@,0Mÿ=D;<@0,Bÿb</.-,)/D3
      =EF002ÿ0@ÿU-B/E/<-ÿB1,/<AÿDF-ÿ(EE-22/0<ÿ/<E/B-<DWÿ=E,--<)F0D)ÿ)F;,-B
      R/DFÿÿ)F0RÿDF;Dÿ?20+ÿ,;<)0MR;,-ÿ;ED0,)ÿF;.-ÿ;2)0ÿ+0)D-BÿB;D;ÿC-20<A/<AÿD0
      M-B/E;2ÿ-1/+M-<DÿM;<1@;ED1,-,ÿ/+,0ÿ;<BÿM12D/+2-ÿF-;2DFE;,-O,-2;D-Bÿ-<D/D/-)ÿD/-BÿD0ÿDF-
      (EE-22/0<ÿF;EKW
      P0,ÿ-L;M+2-:ÿDF-ÿDF,-;Dÿ;ED0,)ÿ+,-./01)23ÿ+0)D-Bÿ+,00@)ÿB;D;ÿ;22-A-B23ÿ)D02-<ÿ@,0MÿDF-ÿb</.-,)/D3ÿ0@
      U/;M/Wÿ(M0<AÿDF-ÿ2-;K-BÿB;D;ÿ)-Dÿ;,-ÿ+;A-)ÿ0@ÿB0E1M-<D)ÿ@,0MÿDF-ÿS-+;,DM-<Dÿ0@ÿ-D-,;<)
      (@@;/,)W
      QF-ÿE;)-ÿB-M0<)D,;D-)ÿDF-ÿ-LD-<Dÿ;<Bÿ,-;EFÿ0@ÿDF-ÿ/</D/;2ÿ(EE-22/0<ÿF;EK:ÿRF/EFÿM;3ÿ,-M;/<
      1<E2-;,ÿ@0,ÿDF-ÿ@0,-)--;C2-ÿ@1D1,-WÿP0,ÿ<0R:ÿDF-ÿ/M+;ED-Bÿ-<D/D/-)ÿ;,-ÿE0<D/<1/<AÿD0ÿ/<.-)D/A;D-ÿDF-
      )E0+-ÿ0@ÿDF-ÿ/<E/B-<D:ÿ;)ÿDF-ÿ<1MC-,ÿ0@ÿ./ED/M)ÿE0<D/<1-)ÿD0ÿ,/)-W
      ÿe}dÿe}}dÿ}ÿezdzÿhezdfÿÿdz¡eÿ dcezze
      cdefÿhicdjÿ¢£hÿ|uyo¤kurt~ÿvokrwxÿfowkurtÿd¥¦|to{ÿpsÿhuty|q§ü©lo{ÿfkwkpkto
      QF-ÿ<1MC-,ÿ0@ÿ+;D/-<D)ÿ;@@-ED-BÿC3ÿ;ÿHIHIÿE3C-,;DD;EKÿ0<ÿ-DA;/<ÿ/)ÿ;2)0ÿ0<ÿDF-ÿ,/)-WÿQF-ÿ2;D-)D
      C,-;EFÿª78[«[¬­8[7ªÿ@,0Mÿ(22/<;ÿ_-;2DF)ÿ(++2-ÿ;22-3ÿ?2/</Eÿ)F0R)ÿDF;DÿDF-ÿB;D;ÿ0@ÿJ®¯:°±°
      +;D/-<D)ÿR-,-ÿE0M+,0M/)-BÿC3ÿDF-ÿDF/,BO+;,D3ÿ.-<B0,ÿ/<E/B-<DW
      (DÿDF-ÿ-<Bÿ0@ÿG;<1;,3:ÿ,-+0,D)ÿ@/,)Dÿ,-.-;2-BÿDF;Dÿ;ÿ,;<)0MR;,-ÿ;DD;EKÿF/Dÿ-DA;/<ÿ/<ÿ=-+D-MC-,
      HIHIWÿ(DD;EK-,)ÿ2-.-,;A-BÿE0M+,0M/)-BÿE,-B-<D/;2)ÿD0ÿ;EE-))ÿDF-ÿ.-<B0,)ÿ)3)D-M:ÿRF/EFÿDF-<
      )+,-;BÿD0ÿ;ÿ<1MC-,ÿ0@ÿE2/-<Dÿ)3)D-M)Wÿ
      (EE-))ÿD0ÿE2/-<D)ÿ)3)D-M)ÿC-A;<ÿ/<ÿ0.-MC-,:ÿC-@0,-ÿDF-ÿ;DD;EK-,)ÿB-+203-BÿDF-ÿ,;<)0MR;,-
      +;320;BÿB1,/<AÿDF-ÿ@/,)DÿR--Kÿ0@ÿS-E-MC-,Wÿ(M/BÿDF-ÿ/</D/;2ÿ;DD;EKÿ)D;A-):ÿDF-ÿF;EK-,)ÿ;2)0
      M;<;A-BÿD0ÿ)D-;2ÿ)0M-ÿ+;D/-<DÿB;D;W
$1189877#18%177899 &87&99&&78 8 8&8&2#&$8 &#$78                     41'
                                                                   57
                                                             27-CV-21-7655
                                                                                                                    Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 67 of 70                                           State of Minnesota
                                                                                                                    6/15/2021 10:58 PM




012314542                                    677899 ÿ87ÿ99ÿÿ8 8 8ÿ8ÿ2 ÿ!8 ÿ"#$78
      ()*+,-.ÿ0)120*)345ÿ1,-3ÿ*6)ÿ,**,78)09ÿ*2ÿ0)72:)0ÿ*6)ÿ9*24).ÿ3,*,;ÿ,<*)0ÿ0)7)-:-.+ÿ=,99>0,.7)9ÿ*6,*
      *6)ÿ,**,78)09ÿ3)4)*)3ÿ*6)ÿ3,*,ÿ,.3ÿ3-3ÿ.2*ÿ0)*,-.ÿ,.5ÿ721-)9?@ÿA*B9ÿ-C120*,.*ÿ*2
      .2*)ÿDEFEGDHIEDFÿ6,:)ÿ2J9)0:)3ÿ6,78)09ÿ102:-3-.+ÿ<,49)ÿ):-3).7)ÿ2<ÿ3,*,ÿ3)9*0>7*-2.ÿ*2ÿ*6).
      1>J4-745ÿ32Kÿ:-7*-C9;ÿ):).ÿL6).ÿ*6)ÿ0,.92Cÿ-9ÿ1,-3?
      M6)ÿ:).320ÿ6,9ÿ72.*-.>)3ÿ*2ÿC2.-*20ÿ<20ÿ):-3).7)ÿ*6)ÿ,**,78)09ÿC,5ÿ,**)C1*ÿ*2ÿ9)44ÿ*6)ÿ9*24).ÿ3,*,?
      N>*ÿ92ÿ<,0;ÿ*6)0)B9ÿJ)).ÿ.2ÿ):-3).7)ÿ2<ÿ3,*,ÿ4),8,+)?ÿO9ÿ2<ÿP,.>,05ÿQR;ÿ()*+,-.ÿ72C14)*)45
      72.*,-.)3ÿ,.3ÿ)0,3-7,*)3ÿ*6)ÿ*60),*?
      STUVÿXYSTZÿ[\ÿ]^_^`aÿ]`^^b̀ÿcd^eÿUXfUÿYg`hÿij\kÿV_^_ÿlh`_meÿUnn`m^dopÿi\Xÿq_^d̀o^a
      O114)ÿr,44)5ÿL,9ÿ.2*-<-)3ÿ2<ÿ*6)ÿ-.-*-,4ÿ75J)0,**,78ÿ2.ÿs)7)CJ)0ÿt?ÿO<*)0ÿ()*+,-.ÿ0)72:)0)3ÿ<02C
      *6)ÿ,**,78ÿ2.ÿP,.>,05ÿtu;ÿ*6)ÿ74-.-7ÿL,9ÿ-.<20C)3ÿ*6,*ÿ1,*-).*ÿ3,*,ÿC,5ÿ6,:)ÿJ)).ÿ-C1,7*)3?
      M6)ÿ,<<)7*)3ÿ3,*,ÿ-.74>3)3ÿ1,*-).*ÿ.,C)9;ÿ3,*)9ÿ2<ÿJ-0*6;ÿv27-,4ÿv)7>0-*5ÿ.>CJ)09;ÿJ,.8ÿ,772>.*
      ,.3ÿ02>*-.+ÿ.>CJ)09;ÿ1,*-).*ÿJ-44-.+ÿ3,*,;ÿ,.3ÿC)3-7,4ÿ-.<20C,*-2.;ÿ4-8)ÿ3-,+.29)9ÿ,.3ÿ95C1*2C9?
      M6)ÿ3,*,ÿ2.45ÿ-.74>3)3ÿO114)ÿr,44)5ÿw4-.-7ÿ1,*-).*9?
      A.ÿ0)912.9)ÿ*2ÿ*6)ÿ,**,78;ÿ*6)ÿ74-.-7ÿ-9ÿ).6,.7-.+ÿ-*9ÿ75J)09)7>0-*5ÿ102*27249ÿ,.3ÿ10,7*-7)9?ÿM6)
      74-.-7ÿ-C14)C).*)3ÿO44-.,ÿx),4*6B9ÿyxzÿ-.ÿ{)J0>,05ÿ,.3ÿ,492ÿJ)+,.ÿC-+0,*-.+ÿ*6)ÿ74-.-7ÿ*2ÿ,ÿ.)L
      AMÿ959*)C;ÿ>9)3ÿJ5ÿO44-.,ÿx),4*6;ÿ,9ÿL)44?
      O114)ÿr,44)5ÿ72.*-.>)9ÿ*2ÿL208ÿL-*6ÿ()*+,-.ÿ*2ÿ).9>0)ÿ*6)ÿ:).320ÿ-9ÿ*,8-.+ÿ,110210-,*)ÿ9*)19
      1021)045ÿ9)7>0)ÿ*6)ÿ1,*-).*ÿ3,*,ÿ-.ÿ-*9ÿ1299)99-2.?ÿ()*+,-.ÿ-9ÿ,492ÿ72.*-.>-.+ÿ*2ÿ97,.ÿ-*9
      ).:-02.C).*ÿ*2ÿ-3).*-<5ÿ12*).*-,4ÿ-C1,7*9ÿ2<ÿ*6)ÿ,**,78ÿ,.3ÿ*2ÿ102C1*45ÿ,330)99ÿ.)L45ÿ-3).*-<-)3
      :>4.)0,J-4-*-)9?
      |*6)0ÿ6),4*67,0)ÿ).*-*-)9ÿ-C1,7*)3ÿJ5ÿ*6)ÿ-.7-3).*ÿ-.74>3)ÿ}G~IFÿ)3-7,4ÿ{2>.3,*-2.ÿu;t
      1,*-).*9;ÿHDEEÿ02:-3)0ÿv)0:-7)9ÿt;ÿ1,*-).*9;ÿy4,0,ÿw,0-.+ÿQ;Rÿ1,*-).*9;ÿ,.3
      -..)92*,B9ÿGFEÿ~ÿ{,C-45ÿx),4*6ÿs-:-9-2.ÿ;ÿ0)9-3).*9?
      TVYSÿfVTÿTUV]ÿYÿTUSYÿlSTUfÿYÿlTYTÿqUTÿVUU
      N-2M)4ÿx),0*ÿDEHE~ÿJ)+,.ÿ.2*-<5-.+ÿ;ÿ1,*-).*9ÿ*6,*ÿ*6)-0ÿ3,*,ÿL,9ÿ12*).*-,445
      72C102C-9)3ÿ<20ÿ,J2>*ÿ2.)ÿ5),0;ÿ,<*)0ÿ,ÿ:).320ÿ-.,3:)0*).*45ÿ4)<*ÿ1)092.,4ÿ-.<20C,*-2.ÿ)K129)3
      2.4-.)?
      A.ÿP,.>,05;ÿN-2M)4ÿ3-972:)0)3ÿ*6,*ÿ,ÿ:).320ÿ<,-4)3ÿ*2ÿ9)7>0)ÿ,.ÿ2.4-.)ÿ3,*,J,9)ÿJ)*L)).ÿ|7*2J)0
      Q;ÿtQuÿ,.3ÿO>+>9*ÿu;ÿtt?ÿM6)ÿ-C1,7*)3ÿ-.<20C,*-2.ÿ-.:24:)3ÿC)3-7,4ÿ0)72039ÿ7244)7*)3ÿJ5ÿ*6)
      :).320ÿ<02Cÿ102:-3)09ÿL62ÿ203)0)3ÿ0)C2*)ÿ7,03-,7ÿC2.-*20-.+ÿ9)0:-7)9ÿ<02CÿN-2M)4?
      M6)ÿ,<<)7*)3ÿ3,*,ÿ-.74>3)3ÿ1,*-).*ÿ.,C)9;ÿ3,*)9ÿ2<ÿJ-0*6;ÿC)3-7,4ÿ-.<20C,*-2.ÿ*-)3ÿ*2ÿ0)C2*)
      7,03-,7ÿC2.-*20-.+ÿ9)0:-7)9;ÿ9>76ÿ,9ÿ10)970-J-.+ÿ102:-3)09;ÿ3-,+.29)9;ÿ3-,+.29*-7ÿ*)9*9;ÿ6),4*6
      -.9>0,.7)ÿ3)*,-49;ÿ,.3ÿ92C)ÿvv(9?ÿO44ÿ1,*-).*9ÿL-44ÿ0)7)-:)ÿ*L2ÿ5),09ÿ2<ÿ<0))ÿ-3).*-*5ÿ102*)7*-2.
      9)0:-7)9?

$1189877#18%177899 &87&99&&78 8 8&8&2#&$8 &#$78                     1'
                                                                   58
                                                             27-CV-21-7655
                                                                                                                    Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 68 of 70                                           State of Minnesota
                                                                                                                    6/15/2021 10:58 PM




012314542                                    677899 ÿ87ÿ99ÿÿ8 8 8ÿ8ÿ2 ÿ!8 ÿ"#$78
      ()*+,ÿ.),ÿ/0.*1,ÿ*2ÿ21341,ÿ0/ÿ5,.3*+2ÿ4,6345*/6ÿ.),ÿ+,378ÿ53.3932,:ÿ2,1;4*.8ÿ4,2,341),4ÿ<09
      =*31),/70ÿ>*42.ÿ?@ABCDEFE?ÿ3ÿ53.3932,ÿ9,+0/6*/6ÿ.0ÿ3ÿG,5*13+ÿ20>.H34,ÿ10GI3/8ÿ+,>.ÿ0/+*/,
      H*.)0;.ÿ.),ÿ/,,5ÿ>04ÿ3ÿI322H045ÿ04ÿ045,4ÿ3;.)04*J3.*0/:ÿ*/ÿK;6;2.ÿLMLMNÿ
      O),ÿI,420/3+ÿ*/>04G3.*0/ÿ0>ÿG04,ÿ.)3/ÿPNQÿG*++*0/ÿI3.*,/.2ÿH32ÿ10/.3*/,5ÿ*/ÿ.),ÿ53.3932,NÿK40;/5
      .),ÿ23G,ÿ.*G,:ÿRSTSUVWSXYWZ[\WTÿ4,I04.,5ÿ.)3.ÿ3/0.),4ÿ4,2,341),4ÿ>0;/5ÿ3ÿG*210/>*6;4,5
      KG3J0/ÿ]Pÿ2.0436,ÿ9;17,.ÿ+,37*/6ÿG04,ÿ.)3/ÿ^M:MMMÿI3.*,/.ÿ4,10452ÿH*.)ÿ_`aÿ.*,5ÿ.0ÿ.),ÿ<*0O,+
      1345*31ÿ/,.H047:ÿ*/1+;5*/6ÿ213//,5ÿ>3b,2ÿ0>ÿ_`aÿ4,c;,2.2ÿ>40GÿI3.*,/.2ÿH)02,ÿ*/2;43/1,ÿ1+3*G2
      4,*G9;42,G,/.2ÿH,4,ÿ5,/*,5NÿO),ÿ4,c;,2.2ÿ3II,34,5ÿ.0ÿ9,ÿ)3/5+,5ÿ98ÿ]I+32)dbe`,3+.)]I+32)N
      <*0O,+ÿ)32ÿ2*/1,ÿ10/>*4G,5ÿ.)3.ÿ*.2ÿf,/504ÿ2,1;4,5ÿ.),ÿ53.3ÿ2.04,5ÿ0/+*/,ÿ3/5ÿ.,4G*/3.,5ÿ.),
      9;2*/,22ÿ3443/6,G,/.ÿH*.)ÿ.),ÿf,/504ÿ4,2I0/2*9+,ÿ>04ÿ.),ÿ94,31)NÿO),ÿ,/.*.8ÿH*++ÿ3+20ÿ4,c;*4,ÿ.),
      f,/504ÿ.0ÿ2,1;4,+8ÿ5,+,.,ÿ3++ÿ10I*,2ÿ0>ÿ<*0O,+ÿ4,10452N
      ghigjklhÿnopqnrglhsktÿrqstqsjuÿgppgkvÿswrgkptÿxyzvÿrgpsljp
      olknoht
      O),ÿ53.3ÿ0>ÿQL{:L|QÿI3.*,/.2:ÿ,GI+08,,2:ÿ3/5ÿ5,I,/5,/.2ÿH32ÿI0.,/.*3++8ÿ10GI40G*2,5ÿ3>.,4ÿ.),
      )317ÿ0>ÿG;+.*I+,ÿ,G3*+ÿ3110;/.2ÿ9,+0/6*/6ÿ.0ÿ.),ÿ},/.,42ÿ>04ÿK5f3/1,5ÿ~FCE?@BA}K ÿ*/
      <,.),253:ÿ348+3/5N
      }Kÿ>*42.ÿ5*210f,4,5ÿ;/;2;3+ÿ31.*f*.8ÿ*/ÿ*.2ÿ,G3*+ÿ,/f*40/G,/.ÿ0/ÿ],I.,G9,4ÿQ:ÿLMLMÿ3/5
      +3;/1),5ÿ3/ÿ*/f,2.*63.*0/ÿH*.)ÿ322*2.3/1,ÿ>40Gÿ3ÿ.)*45I34.8ÿ189,42,1;4*.8ÿ>*4GNÿ>>*1*3+2ÿ23*5ÿ.),8
      5*210f,4,5ÿG;+.*I+,ÿ,GI+08,,ÿ3110;/.2ÿH,4,ÿ)317,5ÿ>04ÿ/,34+8ÿ3ÿ8,34ÿ9,.H,,/ÿ1.09,4ÿLMQ|ÿ3/5
      ],I.,G9,4ÿLMLMN
      O),ÿ*/f,2.*63.*0/ÿ5,.,4G*/,5ÿ1,4.3*/ÿ,G3*+2ÿH,4,ÿ311,22*9+,ÿ.0ÿ.),ÿ3..317,42ÿ5;4*/6ÿ.),ÿ*/1*5,/.N
      }KÿI,4>04G,5ÿ3/ÿ,b.,/2*f,ÿ4,f*,Hÿ3/5ÿ53.3ÿG*/*/6ÿ,>>04.ÿ.0ÿ*5,/.*>8ÿ.),ÿ*GI31.,5ÿ*/5*f*5;3+2
      3/5ÿ53.3N
      a/ÿ3/;348:ÿ}Kÿ10/>*4G,5ÿI40.,1.,5ÿ),3+.)ÿ*/>04G3.*0/ÿH32ÿ10/.3*/,5ÿ*/ÿ.),ÿ311,22*9+,ÿ,G3*+2N
      >>*1*3+2ÿ23*5ÿ.),8ÿ10;+5/.ÿ10/>*4Gÿ*>ÿ.),ÿ53.3ÿH32ÿ*/5,,5ÿ311,22,5ÿ04ÿ31c;*4,5ÿ98ÿ.),ÿ1;+I4*.N
      O),ÿ3>>,1.,5ÿ53.3ÿf34*,5ÿ98ÿI3.*,/.ÿ9;.ÿ10;+5ÿ*/1+;5,ÿG,5*13+ÿ5*36/02,2ÿ3/5ÿ.4,3.G,/.
      */>04G3.*0/:ÿ32ÿH,++ÿ32ÿ20G,ÿ]]2:ÿ54*f,42ÿ+*1,/2,ÿ/;G9,42:ÿI322I04.2:ÿ>*/3/1*3+ÿ3110;/.ÿ5,.3*+2:
      I38G,/.ÿ1345ÿ53.3:ÿ3/5ÿ04ÿ,G3*+2:ÿ;2,4/3G,2:ÿ3/5ÿI322H0452N
      04ÿ*GI31.,5ÿ,GI+08,,2ÿ3/5ÿ5,I,/5,/.2:ÿ.),ÿ53.3ÿ10;+5ÿ*/1+;5,ÿ53.,2ÿ0>ÿ9*4.):ÿG,5*13+ÿ5*36/02,2:
      .4,3.G,/.2:ÿ]]2:ÿ3/5ÿ54*f,42ÿ+*1,/2,2NÿKÿ2G3++,4ÿ2;92,.ÿ0>ÿ*/5*f*5;3+2ÿG38ÿ)3f,ÿ)35ÿI322I04.2:
      >*/3/1*3+ÿ3110;/.ÿ5,.3*+2:ÿI38G,/.ÿ13452:ÿ04ÿ;2,4ÿ14,5,/.*3+2ÿ*GI31.,5:ÿ32ÿH,++N
      }Kÿ*2ÿ4,f*,H*/6ÿ*.2ÿ2,1;4*.8ÿI0+*1*,2ÿ3/5ÿI401,5;4,2:ÿ32ÿH,++ÿ32ÿ*.2ÿ2,1;4*.8ÿ*/>432.4;1.;4,ÿ.0
      I4,f,/.ÿ3ÿ4,1;44,/1,Nÿ>>*1*3+2ÿ23*5ÿ.),8f,ÿ3+20ÿ*GI+,G,/.,5ÿ355*.*0/3+ÿ23>,6;3452N


$1189877#18%177899 &87&99&&78 8 8&8&2#&$8 &#$78                     '1'
                                                                   59
                                                                  27-CV-21-7655
                                                                                                                                          Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 69 of 70                                                                 State of Minnesota
                                                                                                                                          6/15/2021 10:58 PM




5/13/2021                                         NetGain takes data centers offline following ransomware attack - DCD


                      News        Features       Conferences            On-Demand             Opinions        Videos     Webinars   R




  HOME NEWS SECURITY & RISK


  NetGain takes data centers oÚine following
  ransomware attack
  Data centers have been taken down as a ‘protective measure’
  December 09, 2020 By: Graeme Burton                     1 Comment




  Managed IT services provider NetGain Technologies has been forced to take some of its data
  centers oÚine following a ransomware attack launched in late November.

  The Minnesota-based company claims that it took down “a number” of its data centers as a
  protective measure in an eÖort to “contain this threat and restore services”.

  Although NetGain fell victim on 24 November, it was not until Friday 4 December that the
  company started to email clients, warning them that they may experience “system outages or
  slowdowns” due to the ransomware attack, according to Bleeping Computer. Over the weekend,
  the company started to shut down data centers in a bid to isolate the ransomware attack and
  rebuild aÖected systems.

  Rebuilding the domain controllers
  In a missive to clients, the company added that it was “running tools and scans to detect, isolate,
  and clean-up any aÖected environments” alongside security specialists and experts in post-
  incident recovery that it had drafted in. However, it remains unable to give clients a ×rm estimate
  when it will be able to restore services.

  While NetGain has chosen not to release much information to the public, it has been more
  forthcoming in brie×ngs with clients.


https://www.datacenterdynamics.com/en/news/netgain-takes-data-centers-offline-following-ransomware-attack/                              1/6


                                                                         60
                                                                  27-CV-21-7655
                                                                                                                           Filed in District Court
            CASE 0:21-cv-01622-NEB-HB Doc. 1-1 Filed 07/15/21 Page 70 of 70                                                  State of Minnesota
                                                                                                                           6/15/2021 10:58 PM




5/13/2021                                         NetGain takes data centers offline following ransomware attack - DCD

  According to one of its customers, before bringing data centers back online NetGain needs to
                News Features Conferences On-Demand Opinions Videos Webinars R
  rebuild its domain controllers, and scan its networks. Then it will need to scan each individual
  server for malware or other anomalies.

  The client added that the attack had targeted the data center operator’s domain controllers, which
  manage networks of thousands of servers, but it also needs to make sure that the attackers have
  not got any further than that.

  Services, added the client, ought to start going back online today following scans, and after other
  security checks and security updates have been completed. More than 60 staÖ have been working
  around the clock to resolve the issue.

  The NetGain compromise comes just two months after the internal systems of data center giant
  Equinix were hit with ransomware. However, in that instance the data centers remained fully
  operational. In late 2019, a CyrusOne data center was also attacked with ransomware, an attack
  that ended up aÖecting six customers.

  The NetGain compromise comes as ransomware attackers are starting to up their game with
  partnership platforms, and streamlining their attack tools to better evade detection. In addition,
  some have started to ex×ltrate data from compromised systems before launching their attacks in
  order to give themselves extra leverage over their victims.

  The attackers then threaten to release sensitive data if their ransom demands are not met. In some
  instances, companies have been taken down for a month or more.

  At the end of December in 2019, global foreign exchange company Travelex was forced to take its
  systems down throughout January following a ransomware attack launched on New Year’s Eve.
  Customers across the world with foreign exchange tied up in Travelex foreign currency cards were
  unable to access their cash as a result. Banks that relied upon Travelex to provide foreign exchange
  were forced to suspend the services.

  Travelex management, meanwhile, was roundly criticised for releasing barely any information
  about the attack for the ×rst two weeks - not even informing the UK’s Information Commissioner’s
  OÙce (ICO) about the attack.

  The company reportedly paid a ransom of $2.3 million to the attackers in a bid to restore their
  systems, but the one-two punch of the ransomware outbreak followed by the drastic reduction in
  global travel wrought by the global COVID-19 outbreak saw the company collapse into
  administration in August 2020.

  NetGain has not responded to press inquiries about the attack.




https://www.datacenterdynamics.com/en/news/netgain-takes-data-centers-offline-following-ransomware-attack/               2/6


                                                                         61
